Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE SERVICES AGREEMENT

by and between

LINCOLN BENEFIT LIFE COMPANY

and

ALLSTATE LIFE INSURANCE COMPANY

Effective as of June 1, 2006

 

 

 

 

 

E-2


--------------------------------------------------------------------------------


ADMINISTRATIVE SERVICES AGREEMENT

This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”), effective as of
June 1, 2006, (the “Effective Date”), is entered into by and between LINCOLN
BENEFIT LIFE COMPANY, a Nebraska domiciled stock life insurance company (the
“Company”), and ALLSTATE LIFE INSURANCE COMPANY, an Illinois domiciled stock
life insurance company, (the “Administrator”).

RECITALS:

WHEREAS, the Administrator, Allstate Life Insurance Company of New York, a New
York domiciled stock life insurance company, The Allstate Corporation, a
Delaware corporation, the Prudential Life Insurance Company of America, a New
Jersey domiciled stock insurance company and Prudential Financial, Inc., a New
Jersey corporation have entered into a Master Transaction Agreement dated as of
March 8, 2006 (the “Master Transaction Agreement”), which provides for, among
other things, the Company and the Administrator to enter into this Agreement;
and

WHEREAS, pursuant to the Lincoln Reinsurance Agreement, the Administrator has
agreed to indemnify the Company for, among other things, (i) on a coinsurance
basis, one hundred percent (100%) of the general account liabilities of the
Company under the Lincoln VA Contracts and (ii) on a modified coinsurance basis,
one hundred percent (100%) of the separate account liabilities of the Company
under the Lincoln VA Contracts. Capitalized terms used herein and not defined
herein unless otherwise indicated, have the respective meanings assigned to them
in the Master Transaction Agreement; and

WHEREAS, the Company wishes to appoint the Administrator to provide certain
administrative services with respect to the Lincoln VA Contracts issued by the
Company and the Lincoln Separate Account and the Administrator desires to
provide such administrative services; and

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties hereto agree as follows:

ARTICLE I

AUTHORITY; RETAINED SERVICES

Section 1.1.   Lincoln VA Contracts and Lincoln Separate Account.   The Company
hereby appoints the Administrator, and the Administrator hereby accepts
appointment, to provide as an independent contractor of the Company, from and
after the Closing Date, on the terms as set forth in this Agreement, all
administrative services necessary or appropriate with respect to the Lincoln VA
Contracts and the Lincoln Separate Account, including those set forth in this
Agreement and on Schedule A, other than the Retained Services (defined below)
(the “Lincoln Services”).


--------------------------------------------------------------------------------




Section 1.2.   Violations of Applicable Law.   Notwithstanding any other
provision of this Agreement to the contrary, the Company shall have the right to
direct the Administrator to perform any action necessary for the Lincoln VA
Contracts and the Lincoln Separate Account, or the administration thereof to
comply with Applicable Law, or to cease performing any action that constitutes a
violation of Applicable Law to the extent such action, inaction or
administration is within the control of the Administrator, taking into account
the recommendations of the Administrator provided to the Company hereunder,
which the Company shall only reject in good faith and in light of the intent of
the parties to and the stated purposes of the Master Transaction Agreement, the
Lincoln Reinsurance Agreement and this Agreement. The Administrator shall have
the right to direct the Company to perform any action necessary for the Lincoln
VA Contracts or the Lincoln Separate Account or the administration thereof to
comply with Applicable Law, or to cease performing any action that constitutes a
violation of Applicable Law in either case to the extent such action, inaction
or administration constitutes a Retained Service.

Section 1.3.   Retained Services.   The parties hereby agree that,
notwithstanding anything herein to the contrary, the Company shall, for the term
of this Agreement continue to provide on its own behalf (i) those administrative
services necessary or appropriate with respect to the Lincoln VA Contracts and
the Lincoln Separate Account that are reasonably determined by the Administrator
to be required under Applicable Law to be performed by the Company and (ii) the
preparation of accounting reports, tax returns, guaranty fund reports, actuarial
reports and other reports and certifications contemplated in Articles X and XI,
in each instance based on information provided by the Administrator as
contemplated therein (collectively, the “Retained Services”), in each case, in
accordance with Applicable Law, and that the Administrator shall have no
obligation to provide such services.

ARTICLE II

STANDARD FOR SERVICES; FACILITIES; SUBCONTRACTING, ETC.

Section 2.1.   Standard for Services.   The Administrator shall provide the
Lincoln Services in all material respects in accordance with the terms of the
Lincoln VA Contracts and their registration statements. In addition, the
Administrator shall provide the Lincoln Services (i) in accordance with the
applicable terms of this Agreement, (ii) in compliance with Applicable Law,
(iii) in a professional, competent and workmanlike manner and (iv) in
compliance, in all material respects, with all other Material Contracts
applicable to the administration of the Lincoln VA Contracts and the Lincoln
Separate Account, to the extent in compliance with Applicable Law.

Section 2.2.   Facilities and Personnel.   The Administrator shall at all times
maintain sufficient facilities and trained personnel of the kind necessary to
perform its obligations under this Agreement in accordance with the performance
standards set forth herein.

Section 2.3.   Subcontracting.   Subject to any consents required under the
Material Contracts as set forth in Schedule 2.3, the Administrator may
subcontract for the performance of any Lincoln Service with respect to the
Lincoln VA Contracts or the Lincoln Separate Account to another Person (the
“Subcontractor”), provided, that the Administrator shall provide the Company
with reasonable advance written notice of its intention to subcontract to an
unaffiliated

2


--------------------------------------------------------------------------------




third party; provided, further, that no such subcontracting shall relieve the
Administrator from any of its obligations or liabilities hereunder, and the
Administrator shall remain responsible for all obligations or liabilities of
such Subcontractor with respect to the providing of such service or services as
if provided by the Administrator.

Section 2.4.   Independent Contractor.   For all purposes hereof, except as
explicitly set forth herein, the Administrator shall at all times act as an
independent contractor and the Administrator and its Affiliates, on the one
hand, and the Company its Affiliates, on the other hand, shall not be deemed an
agent, lawyer, employee, representative, joint venturer or fiduciary of one
another, nor shall this Agreement or the Lincoln Services or any activity or any
transaction contemplated hereby be deemed to create any partnership or joint
venture between the parties or among their Affiliates.

Section 2.5.   Limitation on Services.   The Administrator shall be excused from
any failure to meet the standards set forth in Section 2.1 or Schedule A
attached hereto or to perform any of its other obligations hereunder to the
extent such failure is not due to any fault of the Administrator or any
Subcontractor but to the extent due to a breach by the Company or any Affiliate
of the Company of this Agreement.

Section 2.6.   Disaster Recovery.   For as long as Lincoln Services are provided
hereunder the Administrator shall, and shall cause its Affiliates to maintain
backup, business continuation and disaster recovery plans substantially similar
to such plans as are in effect on the date hereof (or other substantially
similar backup, business continuation and disaster recovery plans that are no
less protective than those plans maintained and implemented by the Administrator
or its Affiliates for services that are analogous to the Lincoln Services)

Section 2.7.   Disclaimer of Warranties.   NO WARRANTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, ARE MADE OR CREATED, AMONG THE PARTIES, INCLUDING, BUT NOT
LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, TITLE AND NON-INFRINGEMENT OF ANY SOFTWARE OR HARDWARE USED HEREUNDER,
WARRANTIES AS TO THE OPERABILITY OF ANY SOFTWARE OR THAT ANY SOFTWARE DOES NOT
CONTAIN ANY HARMFUL COMPONENTS, AND ANY WARRANTIES ARISING FROM COURSE OF
DEALING, COURSE OF PERFORMANCE OR TRADE USAGE.

ARTICLE III

UNDERWRITING

From and after the Effective Date, subject to Section 1.2, the Administrator
shall assume the obligations set forth below:

(i)     The Administrator may issue Lincoln VA Contracts (in the name of the
Company utilizing the same forms and the same prospectuses in use for the

3


--------------------------------------------------------------------------------




Lincoln VA Contracts, as such forms and prospectuses may be amended from time to
time.

(ii)    The Administrator may issue Lincoln VA Contracts in the name of the
Company as required to replace or remediate Lincoln VA Contracts in order to
comply with Applicable Law or Order;

(iii)   The Administrator may recommend to the Company amendments to the
products, benefits, forms and prospectuses in use for the Lincoln VA Contracts
and, at the direction of the Company, the agreement of the Company not to be
unreasonably withheld, make such amendments on behalf of the Company;

(iv)   The Administrator shall assume all responsibility for (a) the provision
of all applications and other contractholder materials to agents and persons
seeking to apply for Lincoln VA Contracts, (b) all underwriting necessary or
appropriate with respect to such applicants pursuant to the underwriting
guidelines utilized by the Company as of the Effective Date and provided to the
Administrator, (c) the processing of underwriting-related transactions and
(d) the issuance of Lincoln VA Contracts.

(v)    The Administrator shall or shall cause the outside law firm retained
pursuant to Section 8.4 or other person to notify the Company of all revisions
to the Lincoln VA Contracts that are required by such changes in Applicable Law
and shall, at the direction of the Company, prepare and provide to
Contractholders all such revisions to the Lincoln VA Contracts to be made by the
Company.

(vi)   The Administrator may make recommendations to the Company as to Fund
options for the Lincoln Separate Account from and after the Effective Date and
the Company shall not unreasonably reject such recommendations, but the
Administrator will not change Fund options for the Lincoln Separate Account from
and after the Effective Date unless such changes are made: (a) with the prior
written consent of the Company, such consent not to be unreasonably withheld,
(b) in fulfillment of the fiduciary obligations of the Company or (c) by the
Board of Trustees of an unaffiliated Fund to liquidate, merge or remove a Fund
pursuant to the terms of the then-existing fund participation agreements or
through a regulatory process. If the Administrator makes a change in the Lincoln
VA Contracts or the Lincoln Separate Account in connection with the change of a
Fund option as permitted above, the Administrator shall, at its own expense,
prepare for signature by the Company and transmit on behalf of the Company to
the appropriate Governmental Authority any SEC exemptive application, no-action
letter or other regulatory filing necessary to reflect or implement such change.

4


--------------------------------------------------------------------------------




(vii)  The Company shall take all actions necessary to execute amendments to the
Lincoln VA Contracts, prepared from time to time by the Administrator to the
reasonable satisfaction of the Company to conform such policies to the extent
required by any changes in Applicable Law.

ARTICLE IV

COLLECTIONS

Section 4.1.   Collection Services.   From and after the Effective Date and
subject to Section 1.2, the Administrator shall assume all responsibility for
the receipt and processing of all deposits and Contract Loan repayments with
respect to the Lincoln VA Contracts and the allocation of such amounts between
the General Account of Lincoln and the Lincoln Separate Account. The
Administrator shall also deduct all Separate Account Charges. The Company shall
promptly remit to the Administrator any such amounts received by it with respect
to the Lincoln VA Contracts.

ARTICLE V

CLAIMS HANDLING

Section 5.1.   Claim Administration Services.   From and after the Effective
Date, subject to Section 1.2, the Administrator shall acknowledge, consider,
review, investigate, deny, settle, pay or otherwise dispose of each claim for
benefits and disbursements reported under each Lincoln VA Contract (each, a
“Claim” and collectively the “Claims”).

Section 5.2.   Description of Claim Administration Services.   Without limiting
the foregoing, the Administrator shall:

(i)     provide claimants under the Lincoln VA Contracts and their authorized
representatives (collectively, “Claimants”) with Claim forms and provide
reasonable explanatory guidance to Claimants in connection therewith;

(ii)    establish, maintain and organize Claim files and maintain and organize
other Claims-related records;

(iii)   review all Claims and determine whether the Claimant is eligible for
benefits and if so, the nature and extent of such benefits;

(iv)   prepare and distribute to the appropriate recipients and Governmental
Entities any reports relating to periods following or including the Effective
Date as required by Applicable Law;

(v)    respond to all written or oral Claims-related communications that the
Administrator reasonably believes to require a response;

(vi)   maintain a complaint log with respect to the Lincoln VA Contracts in
accordance with applicable requirements of Governmental Entities and

5


--------------------------------------------------------------------------------




provide a copy of such log, continuously updated through the last day of each
calendar quarter during the term of this Agreement, to the Company on or before
the twentieth (20) Business Day of each calendar quarter covering changes during
the preceding calendar quarter; and

(vii)  respond to and manage any Claims-related matters pursuant to Article VI.

ARTICLE VI

REGULATORY AND LEGAL PROCEEDINGS

Section 6.1.   Regulatory Complaints and Proceedings.   From and after the
Effective Date subject to Section 1.2, the Administrator shall, to the extent
known to the Administrator:

(i)     to the extent permitted by Applicable Law and the applicable
Governmental Entity, respond to any Claims payment related complaints or
inquiries made by any Governmental Entity with respect to the Lincoln VA
Contracts relating to periods following or including the Effective Date within
the Governmental Entity’s requested time frame for response or, if no such time
frame is provided, within the time frame as allowed by Applicable Law, and
promptly provide a copy of such response to the Company;

(ii)    promptly notify the Company of any non-Claims payment related complaints
or inquiries initiated by a Governmental Entity on or after the Effective Date
with respect to the Lincoln VA Contracts, and of any proceedings (either Claims
or non-Claims related) initiated by a Governmental Entity on or after the
Effective Date with respect to the Lincoln VA Contracts, and with respect to
periods following the Effective Date to the extent permitted by Applicable Law
and to the extent not related to the Retained Services, prepare and send to the
Governmental Entity, with a copy to the Company, a response within the
Governmental Entity’s requested time frame for response or, if no such time
frame is provided, within the time frame as allowed by Applicable Law; provided,
that, subject to meeting such time frames, the Administrator shall provide such
response to the Company for its prior review and comment;

(iii)   supervise and control the investigation, contest, defense and/or
settlement of all complaints, inquiries and proceedings by Governmental Entities
with respect to the Lincoln VA Contracts relating to periods following the
Effective Date at its own cost and expense, and in the name of the Company when
necessary; and

(iv)   at the Company’s request, provide to the Company a report in a form
mutually agreed by the parties summarizing the nature of any such complaints,
inquiries or proceedings by Governmental Entities relating to periods following
or including the Effective Date and matters that are

6


--------------------------------------------------------------------------------




under the supervision and control of the Administrator, the alleged actions or
omissions giving rise to such complaints, inquiries or proceedings and copies of
any files or other documents that the Company may reasonably request in
connection with its review of these matters.

Section 6.2.   Legal Proceedings.   The Administrator shall:

(i)     notify the Company promptly of any lawsuit, action, arbitration or other
dispute resolution proceedings to the extent known to the Administrator that are
instituted or threatened with respect to any matter relating to the Lincoln VA
Contracts relating to periods following the Effective Date (“Legal
Proceeding(s)”) within such time as to permit timely response by the Company and
in no event more than ten (10) Business Days after receipt of notice thereof;

(ii)    supervise and control the investigation, contest, defense and/or
settlement of all Legal Proceedings at its own cost and expense, and in the name
of the Company when necessary; and

(iii)   keep the Company fully informed of the progress of all Legal Proceedings
handled by the Administrator in which the Company is named a party and, at the
Company’s request, provide to the Company a report summarizing the nature of
such Legal Proceedings, the alleged actions or omissions giving rise to such
Legal Proceedings and copies of any files or other documents that the Company
may reasonably request in connection with its review of these matters, in each
case other than such files, documents and other information as would, in the
judgment of counsel to the Administrator, lead to the loss or waiver of legal
privilege.

Section 6.3.   Notice to Administrator.   The Company shall give prompt notice
to the Administrator of any Legal Proceeding made or brought against the Company
after the Closing Date arising under or in connection with the Lincoln VA
Contracts, to the extent known to it and not made against or served on the
Administrator or a Subcontractor as administrator hereunder within such time as
to permit timely response by the Administrator, and in no event more than ten
(10) Business Days after receipt of notice thereof, and shall promptly furnish
to the Administrator copies of all pleadings in connection therewith. The
Administrator shall assume the defense of the Company with respect to all Legal
Proceedings.

ARTICLE VII

SEPARATE ACCOUNT ADMINISTRATIVE SERVICES

Without limiting the generality of any of the foregoing, from and after at the
Effective Date, subject to Section 1.2, in addition to the services described in
any Article of this Agreement, the services with respect to, or as a result of,
the Lincoln Separate Account shall include those services set forth on Schedule
A attached hereto.

7


--------------------------------------------------------------------------------




ARTICLE VIII

MISCELLANEOUS SERVICES

Section 8.1.   Ceded Reinsurance Agreements.   From and after the Effective
Date, subject to Section 1.2, the Administrator shall have the exclusive
authority and responsibility to manage and administer the Ceded Reinsurance
Agreements, including providing all reports and notices required with respect to
the Ceded Reinsurance Agreements to the reinsurers within the time required by
the applicable reinsurance agreement and doing all other things necessary to
comply with the terms and conditions of the Ceded Reinsurance Agreements.
Without limiting the foregoing, the Administrator shall timely pay all
reinsurance premiums due to reinsurers under the Ceded Reinsurance Agreements
and collect from such reinsurers all reinsurance recoverables due thereunder.

Section 8.2.   Non-Guaranteed Elements.   The Administrator shall provide
recommendations to the Company as to the setting of all Non-Guaranteed Elements.
Such recommendations shall be provided from time to time in a timely manner and
shall be accompanied by such analysis as the Company shall reasonably request.

Section 8.3.   Contractholder Services.   From and after the Effective Date
subject to Section 1.2, the Administrator shall provide all contractholder
services in connection with the Lincoln VA Contracts, including the processing
of all resets and all elections made by contractholders under the terms of the
Lincoln VA Contracts.

Section 8.4.   Legal Services.   As of the Effective Date, as such term is
defined in the Master Transaction Agreement, the Administrator shall be deemed
to be, and the Company hereby appoints the Administrator as its agent and the
Administrator accepts such appointment to act on behalf of the Company to
provide or retain legal counsel, at Administrator’s expense, to provide the
Company with legal advice, and to obtain such legal advice from and consult with
such counsel with respect to the provision of services specified in
Section 3(v) of this Agreement, Item 5(g) of Schedule A, and for such other
purposes as the Administrator may reasonably determine.

Section 8.5.   Other Services.   The Administrator shall provide such other
administrative services as are necessary or appropriate to fully effectuate the
purpose of the Lincoln Reinsurance Agreement and this Agreement, including such
services as are not performed by or on behalf of Company on the date hereof but
the need for which may arise due to changes or developments in Applicable Law
and are consistent with the allocation of the services set forth herein between
the Administrator and the Company.

ARTICLE IX

QUARTERLY PREMIUM TAX AND INSOLVENCY FUND ACCOUNTINGS

Section 9.1.   Quarterly Accountings.   Subject to Section 1.3, from and after
the Effective Date, within twenty (20) Business Days after the end of each
calendar quarter that this Agreement is in effect (or more frequently as
mutually agreed by the parties), the Company shall

8


--------------------------------------------------------------------------------




submit to the Administrator a written statement of accounting in a form and
containing such information to be agreed upon by the parties hereto (each, an
“Insolvency Fund Quarterly Accounting”) setting forth the insolvency fund
amounts assessed against or payable by the Company, to the extent that such
assessments constitute the Company’s General Account Liabilities (collectively,
the “Post-Effective Date Assessments”). In addition, within twenty (20) Business
Days after the last day of each calendar quarter that this Agreement is in
effect (or more frequently as mutually agreed by the parties), the Administrator
shall submit to the Company a written statement of accounting in a form and
containing such information to be agreed upon by the parties hereto (each, a
“Quarterly Premium Tax Accounting”, and together with the Insolvency Fund
Quarterly Accountings, the “Quarterly Accountings”) setting forth the estimated
premium taxes due with respect to the Lincoln VA Contracts as a result of
premiums collected or annuitizations occurring during such quarter. Concurrent
with the delivery of each Quarterly Premium Tax Accounting, the Administrator
shall remit to the Company the amount set forth on such Quarterly Premium Tax
Accounting with respect to such estimated premium taxes due and the amount set
forth in such Insolvency Fund Quarterly Accounting with respect to the
Post-Effective Date Assessments, and any other amounts owed to the Company
pursuant to this Agreement.

Section 9.2..   Adjustments Regarding Quarterly Accountings.   In the event that
subsequent data or calculations require revision of any of the Quarterly
Accountings, the required revision and appropriate payments thereunder shall be
made within twenty (20) Business Days after the parties hereto mutually agree as
to the appropriate revision.

ARTICLE X

CERTAIN ACTIONS BY COMPANY

Section 10.1.   Filings.   Subject to Section 1.3, the Company shall prepare and
timely file any filings required to be made with any Governmental Entity that
relate to the Company generally and not just to the Lincoln VA Contracts,
including filings with guaranty associations and filings and premium tax returns
with taxing authorities. The Administrator shall, in a timely fashion after
reasonable notice by the Company in light of the dates such filings by the
Company are required, provide to the Company, all information in the possession
of the Administrator with respect to the Lincoln VA Contracts that may be
reasonably required for the Company to prepare such filings and tax returns.

Section 10.2.   Annual Adjustment.   The Company shall pay or provide to the
Administrator the benefit of any Post-Effective Date Assessments which have been
applied to reduce the Company’s premium tax liability (“Premium Tax Credits”).
The Company shall provide to the Administrator by April 15 of each year a
statement of the amount (the “Annual Adjustment”) of (i) premium taxes
(including retaliatory taxes) paid with respect to premiums collected or
annuitizations occurring during the prior calendar year (to the extent that such
taxes constitute the Company’s General Account Liabilities), less (ii) estimated
premium taxes paid by the Administrator to the Company with respect to such
premiums under the provisions of Article X, less (iii) Premium Tax Credits for
the prior calendar year. By May 31 of each year the Administrator shall pay to
the Company the Annual Adjustment, if a positive amount, and the Company shall
pay or credit to the Administrator the Annual Adjustment, if a negative amount.

9


--------------------------------------------------------------------------------


 

ARTICLE XI

REGULATORY MATTERS AND REPORTING

Section 11.1.   Regulatory Compliance and Reporting.   Subject to Section 1.3,
the Administrator shall provide to the Company such information reasonably
derivable from information within the possession of the Administrator or which
is obtainable by the Administrator in the ordinary course of business with
respect to the Lincoln VA Contracts as is required to satisfy all current and
future informational reporting, prior approval and any other requirements
imposed by any Governmental Entity. Upon the timely and reasonable request of
the Company, the Administrator shall timely prepare such reports and summaries,
including statistical summaries and certifications, as are necessary or
reasonably required to satisfy any requirements imposed by a Governmental Entity
upon the Company relating to periods following or including the Effective Date
with respect to the Lincoln VA Contracts. In addition, the Administrator, upon
the timely and reasonable request of the Company, shall promptly provide to the
Company copies of all existing records relating to the Lincoln VA Contracts
(including, with respect to records maintained in machine readable form, hard
copies) that are necessary to satisfy such requirements. All copies of records
furnished in the ordinary course of business shall be furnished by the
Administrator at the Administrator’s cost. Among other responsibilities:

(i)                The Administrator shall promptly prepare and furnish to
Governmental Entities, to the extent permitted by Applicable Law, all reports
and related summaries (including, statistical summaries), certificates of
compliance and other reports required or requested by any such Governmental
Entity with respect to the Lincoln VA Contracts relating to periods following or
including the Effective Date.

(ii)             The Administrator shall assist the Company and cooperate with
the Company in doing all things necessary, proper or advisable in a commercially
reasonable manner in connection with any and all market conduct or other
Governmental Entity examinations to the extent related to Lincoln VA Contracts
relating to periods following or including the Effective Date.

Section 11.2.   Reporting and Accountings.   The Administrator shall assume the
reporting and accounting obligations set forth below:

(i)                As soon as practicable but not more than seven (7) Business
Days after the end of each month that this Agreement is in effect (provided that
with respect to any January, within ten (10) Business Days after the end of such
month), the Administrator shall timely provide to the Company reports and
summaries of transactions (and upon the easonable request of the Company,
detailed supporting records) related to the Lincoln VA Contracts as may be
reasonably required for use in connection with the preparation of the Company’s
GAAP financial statements, including all

10


--------------------------------------------------------------------------------




premiums received and all benefits paid. The parties shall cooperate in good
faith to establish the manner for the providing of such reports.

(ii)             As soon as practicable but not more than twelve (12) Business
Days after the end of each calendar quarter that this Agreement is in effect,
(or more frequently as mutually agreed by the parties), the Administrator shall
timely provide to the Company reports and summaries of transactions (and upon
the reasonable request of the Company, detailed supporting records) related to
the Lincoln VA Contracts as may be reasonably required for use in connection
with the preparation of the Company’s GAAP financial statements, tax returns and
other required financial reports and to comply with the requirements of the
regulatory authorities having jurisdiction over the Company, including all
premiums received and all benefits paid. The parties shall cooperate in good
faith to establish the manner for the providing of such reports.

(iii)          As soon as practicable but not more than twenty (20) Business
Days after the end of each calendar quarter that this Agreement is in effect (or
more frequently as mutually agreed by the parties), the Administrator shall
provide to the Company information reasonably required by the Company to permit
the Company to determine the amount of reserves that the Company is required to
report on its statutory and GAAP financial statements, tax returns and other
required financial reports in connection with the Lincoln VA Contracts as of the
quarter end, along with the amounts of reserves ceded to each reinsurer under
the Ceded Reinsurance Agreements and the amount of reserves established by the
Administrator with respect to the Lincoln VA Contracts that include a market
value adjustment feature.

(iv)         The Administrator shall promptly provide notice to the Company of
any changes in the reserve methodology used by the Administrator in calculating
statutory reserves for the Lincoln VA Contracts.

(v)            Within thirty (30) Business Days after each calendar year end (or
such longer time as may be agreed by the parties) that this Agreement is in
effect, the Administrator shall provide to the Company actuarial analysis as to
the adequacy of statutory reserves for the Lincoln VA Contracts, reasonably
adequate to support opinions prepared according to accepted actuarial standards
of practice to be issued by the Company, and as otherwise required for
regulatory reporting purposes. In addition, to the extent relating to the
Lincoln VA Contracts, the Administrator shall, upon timely and reasonable
request by the Company, provide such additional actuarial analyses and related
reports as are required to support such actuarial opinions and certifications as
are required from the Company by the SEC, the NASD, state insurance authorities
and other Governmental Entities, including then current requirements, formal and
ad hoc requests and other items reasonably necessary in support of examinations
or audits

11


--------------------------------------------------------------------------------




relating to periods following or including the Effective Date. The Administrator
shall also provide supporting documentation as required by Governmental Entities
or actuarial standards of practice to the extent relating to periods following
or including the Effective Date.

Section 11.3   Additional Reports and Updates.   For so long as this Agreement
remains in effect, upon reasonable notice, each party shall from time to time
furnish to the other such other reports and information related to Lincoln VA
Contracts as may be reasonably required by such other party for regulatory, tax
or similar purposes and reasonably available to it.

Section 11.4.   Disclosure Controls and Procedures.   The Administrator shall
establish and maintain disclosure controls and procedures, as defined in
Rule 13a-14(c) (“Disclosure Controls and Procedures”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) with respect to the
Lincoln Services. In addition, Administrator shall establish and maintain
effective internal controls over financial reporting, as defined in Exchange Act
Rules 13a-15(f) and 15(d)-15(f) (“Internal Controls Over Financial Reporting”).
The Administrator shall provide the Company with reasonable access to its
personnel, books and records, and such other certifications and information as
the Company may reasonably deem necessary to enable its designated officers to
evaluate the effectiveness of the Disclosure Controls and Procedures in
accordance with Rule 13a-15(b) under the Exchange Act and Internal Controls Over
Financial Reporting in accordance with Rules 13a-15(f) and 15(d)-15(f) under the
Exchange Act, both with respect to the Lincoln Services. The Administrator
shall, upon request, authorize the Company’s independent auditors (i) to review
the annual audit work papers of the Administrator’s independent auditors related
to the Lincoln VA Contracts, including work papers related to internal controls,
with the Company and the Administrator each bearing its own costs, including the
costs of their respective independent auditors; and (ii) to perform such
procedures as reasonably necessary for the Company’s auditors to express an
opinion on the Company’s Financial Statements and the Company’s Controls Over
Financial Reporting with respect to the Lincoln Services, with the Company
bearing all costs in connection therewith, including the costs of any audit
personnel of the Administrator. In addition, the Administrator shall provide the
Company with such other reports, certifications and information concerning the
Lincoln Services as may be reasonably necessary for the designated officers of
the Company to certify the Company’s Forms 10-K and 10-Q filings as required by
Rule 13a-14 and Rules 13a-15(f) and 15(d)-15(f) under the Exchange Act.
Twenty-five (25) Business Days after the end of each calendar quarter (or such
earlier time as may be reasonably necessary to permit the Company to satisfy any
acceleration in its filing obligations) the Administrator shall provide the
Company with a certification of its compliance with the then applicable
Disclosure Controls and Procedures and such Internal Controls Over Financial
Reporting.

ARTICLE XII

BOOKS AND RECORDS

Section 12.1.   Maintenance of Books and Records.   The Administrator shall keep
accurate and complete records, files and accounts of all transactions and
matters with respect to the Lincoln VA Contracts relating to the periods
following or including the Effective Date and the administration thereof
substantially in accordance with (i) Applicable Law and (ii) its record

12


--------------------------------------------------------------------------------




management practices in effect from time to time for the Administrator’s
insurance business not covered by this Agreement, if any. The provisions of the
Master Transaction Agreement regarding the retention and access to Books and
Records shall apply to all such records, files and accounts.

ARTICLE XIII

COOPERATION

Each party hereto shall cooperate fully with the other in all reasonable
respects in order to accomplish the objectives of this Agreement including
making available to each their respective officers and employees for interviews
and meetings with Governmental Entities and furnishing any additional
assistance, information and documents as may be reasonably requested by a party
from time to time.

ARTICLE XIV

PRIVACY REQUIREMENTS

Section 14.1   Confidentiality Obligations.   In providing the Lincoln Services
provided for under this Agreement, and in connection with maintaining,
administering, handling and transferring the data of the Contractholders and
other recipients of benefits under the Lincoln VA Contracts, the Administrator
shall, and shall cause its Affiliates to, comply with any Applicable Law and/or
regulations with respect to privacy or data security relative to Customer
Information (as defined below), and shall implement and maintain an effective
information security program designed to protect Customer Information in
compliance with all applicable privacy laws and other Applicable Law:

(i)                to ensure the security, integrity and confidentiality of
Customer Information;

(ii)             to protect against any anticipated threats or hazards to the
security or integrity of such Customer Information; and

(iii)          to protect against unauthorized access to or use of Customer
Information which could result in substantial harm or inconvenience to the owner
thereof or its Affiliates, or to Customers or potential Customers thereof.

“Customer Information” is defined as all tangible and intangible information
provided or disclosed hereunder about present or former contract holders,
annuitants, or other beneficiaries (collectively, hereinafter “Customers”) or
potential Customers of any party or its Affiliates, including, but not limited
to, name, address, telephone number, email address, account or policy
information, and any list, description, or other grouping of Customers or
potential Customers, and any medical records or other medical information of
such Customers or potential Customers and any other type of information deemed
“nonpublic” and protected by privacy laws and any other Applicable Law.

13


--------------------------------------------------------------------------------




Section 14.2.   Security Incidents.   (a) In the event that any party discovers
a security breach that has resulted or may reasonably result in unauthorized
access to or disclosure of, or have any material adverse affect on, the security
of any Customer Information related to the Lincoln VA Contracts (a “Security
Incident”) such party shall (i) within 24 hours, notify the other parties of
said Security Incident; and (ii) work with the other parties to take all
measures reasonably necessary to restore the security of such Customer
Information. The Company shall have the exclusive right to provide notice of any
Security Incident to any Customers of the Lincoln VA Contracts, any law
enforcement Person or any other Governmental Authorities and to determine the
content and timing of any such notice; provided, any such notice shall be
subject to review and approval by the Administrator, such approval not to be
unreasonably delayed or withheld

(b) Each party acknowledges that the breach of its obligations under this
Section 14.2 may cause irreparable injury and damages, which may be difficult to
ascertain. Therefore a Party shall be entitled to seek injunctive relief with
respect to any breach or threatened breach of this Section 14.2 by the other
party and its Affiliates. This provision shall not in any way limit such other
remedies as may be available to any party at law or in equity.

ARTICLE XV

CONSIDERATION FOR ADMINISTRATIVE SERVICES

Apart from the performance by the Company of its obligations under the Lincoln
Reinsurance Agreement, there shall be no fee or other consideration due to the
Administrator for performance of the Lincoln Services and its other obligations
under this Agreement.

ARTICLE XVI

BANK ACCOUNT; USE OF COMPANY LETTERHEAD

Section 16.1   Establishment of Bank Accounts.   When and on terms reasonably
requested by the Administrator, the Company shall open, modify or close, and
make available for use by the Administrator or its designee for the payment of
amounts to be paid by the Administrator hereunder one or more bank accounts
(each a “Bank Account”) of the Company and check stock of the Company. One or
more Bank Accounts shall be opened to hold solely general account assets (other
than deposits held pending transfer to a separate account) and one or more Bank
Accounts shall be opened to hold solely separate account assets. The
Administrator or its designee shall maintain such account(s) and pay all
applicable bank fees and check stock costs. The Company shall adopt such
resolutions and execute such documents as required to designate senior officers
of the Administrator or its designee (by title) as signatories on such
account(s) and authorize the Administrator or its designee to certify to such
bank(s), from time to time, the names of such officers. The Company shall also
make available to the Administrator, or its designee, at the sole expense of the
Administrator or its designee, such letterhead, printed forms and other
documents of the Company as may be reasonably required by the Administrator or
its designee in performing services hereunder. Upon termination of this
Agreement, the Administrator or its designee shall promptly return to the
Company all such

14


--------------------------------------------------------------------------------




unused check stock, letterhead, printed forms and other documents held by it in
connection with this Agreement as provided under this Article XVI.

Section 16.2   Security Interest.   The Company hereby grants to the
Administrator or its designee a security interest (the “Collateral”) in the Bank
Accounts opened to hold general account assets, and all cash, securities,
instruments and other property held in each such Bank Account from time to time,
and all certificates and instruments, if any, from time to time representing
such Bank Account or any property therein, and all products and proceeds of, and
all dividends, collections, earnings, accruals and other payments with respect
to, any of all of the foregoing and agrees that the Administrator or its
designee has all the rights and remedies of a secured party under the New York
Uniform Commercial Code.

ARTICLE XVII

INDEMNIFICATION

Section 17.1.   Indemnification of the Company.   The Administrator hereby
indemnifies and holds harmless the Company and its directors, officers and
employees and its Representatives and Affiliates (“Company Indemnified Parties”)
from, against and in respect of all Losses imposed on, sustained, incurred or
suffered by, or asserted against any Company Indemnified Party resulting from or
arising out of any breach by the Administrator of its obligations under this
Agreement (each, and “Administrator Breach”), provided that, the Administrator
shall have no obligation to indemnify any Company Indemnified Party to the
extent (i) such Loss is related to any act or omission resulting from the
negligence or willful misconduct of the Company, or (ii) any Company Breach (as
defined below).

Section 17.2.   Indemnification of the Administrator.   The Company hereby
indemnifies and holds harmless the Administrator and its directors, officers and
employees and its Representatives and Affiliates (“Administrator Indemnified
Parties”) from, against and in respect of all Losses imposed on, sustained,
incurred or suffered by, or asserted against any Administrator Indemnified Party
resulting from or arising out of any breach by the Company of its obligations
under this Agreement (each, a Company Breach); provided that, the Company shall
have no obligation to indemnify any Administrator Indemnified Party to the
extent (i) such Loss is related to any act or omission resulting from the
negligence or willful misconduct of the Administrator or a Subcontractor, or
(ii) any Administrator Breach.

Section 17.3.   Indemnification Procedures.   In the event that either the
Company or the Administrator shall have a claim for indemnity against the other
party under the terms of this Agreement, the parties shall follow the procedures
set forth in Section 10.02 of the Master Transaction Agreement.

Section 17.4.   Exclusive Remedy.   Each party expressly acknowledges that,
other than as expressly set forth in this Agreement, this Article XVII provides
for the sole and exclusive remedy for all monetary claims resulting from any
breach by the parties of any term of this Agreement.

15


--------------------------------------------------------------------------------




ARTICLE XVIII

DURATION; TERMINATION

Section 18.1.   Duration.   This Agreement shall commence on the Effective Date
and continue with respect to each Lincoln VA Contract until no further Lincoln
Services in respect of such Lincoln VA Contract are required, unless this
Agreement is earlier terminated under Section 18.2.

Section 18.2. (a)   Termination.   This Agreement is subject to immediate
termination at the option of the Company, upon written notice to the
Administrator, upon the occurrence of any of the following events:

(i)     A voluntary or involuntary proceeding is commenced in any jurisdiction
by or against the Administrator for the purpose of conserving, rehabilitating or
liquidating the Administrator;

(ii)    There is a material breach by the Administrator of any material term or
condition of this Agreement that is not cured by the Administrator within thirty
(30) days after receipt of written notice from the Company of such breach or
act; or

(iii)   The Administrator is unable to perform the services required under this
Agreement for a period of thirty (30) consecutive days for any reason other than
as a result of a Force Majeure, it being understood that nothing in this
Section 18.2(a)(iii) shall relieve the Administrator from its administrative
responsibilities and other obligations under this Agreement. For purposes of
this Agreement, “Force Majeure” means any acts or omissions of any civil or
military authority, acts of God, wars, hostilities, terrorism, acts or omissions
of the Company, fires, strikes or other labor disturbances, equipment failures,
fluctuations or non availability of electrical power, heat, light, air
conditioning or telecommunications equipment, or any other act, omission or
occurrence beyond the Administrator’s reasonable control, irrespective of
whether similar to the foregoing enumerated acts, omissions or occurrences.

(b)    This Agreement may be terminated at any time upon the mutual written
consent of the parties hereto, which writing shall state the effective date of
termination.

(c)    In the event that this Agreement is terminated under any of the
provisions of Section 18.2(a), the Administrator shall select a third party
administrator to perform the services required by this Agreement. The Company
shall have the right to approve any such administrator selected by the
Administrator, but such approval will not unreasonably be withheld within five
(5) Business Days of its termination, the Company shall select such an
administrator. In either case, the Administrator shall pay all fees and charges
imposed by the selected administrator and shall bear all transition costs
associated with the transition of the performance of the services required under
this Agreement to such administrator.

16


--------------------------------------------------------------------------------




ARTICLE XIX

GENERAL PROVISIONS

Section 19.1.   Headings.   The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

Section 19.2.   Schedules.   The Schedule to this Agreement that is specifically
referred to herein is a part of this Agreement as if fully set forth herein. All
references herein to Articles, Sections, subsections, paragraphs, subparagraphs,
clauses and Schedules shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require.

Section 19.3.   Notices.   All notices, requests, demands and other
communications under this Agreement must be in writing and will be deemed to
have been duly given or made as follows: (a) if sent by registered or certified
mail in the United States return receipt requested, upon receipt; (b) if sent by
reputable overnight air courier, one business day after mailing; (c) if sent by
facsimile transmission, when transmitted; or (d) if otherwise actually
personally delivered, when delivered, and shall be delivered as follows:

If to the Company:

Lincoln Benefit Life Company
3075 Sanders Road, Suite G2H
Northbrook, Illinois 60062
Facsimile: (847) 402-9116
Attention: Treasurer

If to the Administrator:

Allstate Life Insurance Company
3075 Sanders Road, Suite G2H
Northbrook, Illinois 60062
Facsimile: (847) 402-9116
Attention: Treasurer

with concurrent copies to:

Allstate Insurance Company
2775 Sanders Road, Suite A2
Northbrook, Illinois 60062
Facsimile: (847) 402-0158
Attention: Susan L. Lees

and to:

LeBoeuf, Lamb, Greene & MacRae LLP
125 West 55th Street

17


--------------------------------------------------------------------------------




New York, New York 10019
Facsimile: (212) 424-8500
Attention: John M. Schwolsky
            Donald B. Henderson, Jr.

Any party may, by notice given in accordance with this Section 19.3 to the other
parties, designate another address or person for receipt of notices hereunder
provided that notice of such a change shall be effective upon receipt.

Section 19.4.   Binding Effect; Assignment.   This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
permitted assigns and legal representatives. Neither this Agreement, nor any of
the rights, interests or obligations hereunder, may be assigned, in whole or in
part, by operation of law or otherwise, by any party without the prior written
consent of the other party hereto and any such assignment that is not consented
to shall be null and void.

Section 19.5.   Counterparts.   This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

Section 19.6.   Currency.   Whenever the word “Dollars” or the “$” sign appear
in this Agreement, they shall be construed to mean United States Dollars, and
all transactions under this Agreement shall be in United States Dollars.

Section 19.7.   Waivers and Amendments; Non-Contractual Remedies; Preservation
of Remedies.   This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by each of the parties or, in the case of a waiver, by the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.

Section 19.8.   Governing Law.   This Agreement shall be construed, performed
and enforced in accordance with the laws of the State of New York without giving
effect to its principles or rules of conflict of laws thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.

Section 19.9.   Entire Agreement; Severability.   (a) This Agreement, the Master
Transaction Agreement and the applicable Ancillary Agreements contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, written or oral, with respect
thereto.

(b) If any provision of this Agreement is held to be void or unenforceable, in
whole or in part, (i) such holding shall not affect the validity and
enforceability of the remainder of this Agreement, including any other
provision, paragraph or subparagraph, and (ii) the parties agree to attempt in
good faith to reform such void or unenforceable provision to the extent
necessary to render such provision enforceable and to carry out its original
intent.

18


--------------------------------------------------------------------------------




Section 19.10.   Waiver of Punitive and Other Damages and Jury Trial.

(a)   THE PARTIES TO THIS AGREEMENT EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO
RECOVER PUNITIVE, EXEMPLARY, LOST PROFITS, (AS SUCH TERM IS DEFINED IN THE
MASTER TRANSACTION AGREEMENT), CONSEQUENTIAL OR SIMILAR DAMAGES IN ANY
ARBITRATION, LAWSUIT, LITIGATION OR PROCEEDING ARISING OUT OF OR RESULTING FROM
ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT EXCEPT FOR
(i) PUNITIVE, EXEMPLARY, LOST PROFITS, ONSEQUENTIAL OR SIMILAR DAMAGES PAID OR
AWARDED TO A THIRD PARTY IN A THIRD PARTY CLAIM. FOR THE AVOIDANCE OF DOUBT,
PUNITIVE EXEMPLARY, LOST PROFITS, CONSEQUENTIAL AND SIMILAR DAMAGES SHALL NOT BE
CONSIDERED FOR PURPOSES OR DETERMINING THE AMOUNT OF ANY DIMINUTION-OF-VALUE
LOSSES UNDER THIS AGREEMENT.

(b)   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFOR IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE ADMINISTRATIVE SERVICES OR THE
ACTIVITIES OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(c) EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OR ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF THE
FOREGOING WAIVERS, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS UNDER THIS AGREEMENT OR THE MASTER TRANSACTION AGREEMENT.

Section 19.11.   Jurisdiction; Venue; Service of Process.

(a)   Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York state court or
Federal court of the United States of America sitting in New York County (the
“New York Courts”), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the Lincoln Services,
contemplated by this Agreement or for recognition or enforcement of any judgment
relating hereto, and each party hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York courts. Each party agrees that a final judgment in
any such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.

19


--------------------------------------------------------------------------------




(b)   Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the Lincoln Services or the activities
or the transactions contemplated hereby in any New York Court. Each party hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c)   Each party irrevocably consents to services of process in the manner
provided for notices in Section 19.3.

(d)   No Third Party Beneficiaries. Nothing in this Agreement is intended or
shall be construed to give any Person, other than the parties hereto, their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.

Section 19.12.   Interpretation.   For purposes of this Agreement, the words
“hereof”, “herein”, “hereby” and other words of similar import refer to this
Agreement as a whole unless otherwise indicated. Whenever the words “include”,
“includes”, or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation”. Whenever the singular is used
herein, the same shall include the plural, and whenever the plural is used
herein, the same shall include the singular, where appropriate.

Section 19.13.   Survival.   Article XIV and Article XIX shall survive the
termination of this Agreement.

20


--------------------------------------------------------------------------------




IN WITNESS WHEREOFF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

LINCOLN BENEFIT LIFE COMPANY

 

 

 

 

 

 

 

By:

/s/ STEVEN C. VERNEY

 

Name:

Steven C. Verney

 

Title:

Treasurer

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ STEVEN C. VERNEY

 

Name:

Steven C. Verney

 

Title:

Treasurer

 

21


--------------------------------------------------------------------------------


 

SCHEDULE A

SEPARATE ACCOUNT SERVICES

The Administrator shall provide the following additional services to the Company
relating to the Lincoln Separate Accounts and periods following or including the
Effective Date; provided that in all instances the Company shall perform all
Retained Services, including the execution of reports, filings and other
documents prepared by the Administrator in order to permit the Administrator to
fulfill its obligations as set forth below.

1.   Premium Collection.   The Administrator shall promptly invest in the
Lincoln Separate Account deposits collected which relate to the Separate Account
portions of Lincoln VA Contracts (including transfers from fixed options under
the Lincoln VA Contracts), and promptly forward funds and required information
to the Funds, in each case in accordance with the Lincoln VA Contracts, the
current prospectus and/or statement of additional information (as each may be
amended from time to time) for the relevant Lincoln VA Contract, Applicable Law
and any applicable agreements provided by the Company to the Administrator.

2.   Records Maintenance.   The Administrator shall maintain and preserve
records with respect to the Lincoln Services that it performs for the Lincoln
Separate Account as required by Rules 31a-1 and 31a-2 under the Investment
Company Act of 1940, as amended, (the “1940 Act”), the Exchange Act, and the
rules promulgated by the National Association of Securities Dealers (the
“NASD”). The Administrator acknowledges and agrees that such records as required
to be maintained by Rules 31a-1 and 31a-2 under the 1940 Act are the property of
the Company. Upon request of the Company or any state or federal regulatory
authorities, the Administrator shall forward a complete copy of any record
promptly to the requesting party in a format appropriate to the request. The
Administrator shall submit to the Company for review, approval and signature,
and transmit to the Securities and Exchange Commission (“SEC”) on behalf of the
Company the undertaking required by Rule 17a-4(i) under the Exchange Act with
respect to any records that it maintains and that are required to be maintained
under the provisions of the Exchange Act by any broker dealers that are
authorized to sell the Lincoln VA Contracts.

3.   Performance of Obligations.   The Administrator shall perform, in the name
and on behalf of the Company, all of the Company’s obligations under, and shall
comply with the terms of, (i) the participation agreements between the Company
and the Funds in which assets of the Lincoln Separate Account are invested, as
well as any related service agreement between the Company, the Funds and/or
their Affiliates (the “Participation Agreements”), (ii) the underwriting
agreements between the Company and the principal underwriters for the Lincoln VA
Contracts, and (iii) any other agreements related to the distribution of the
Lincoln VA Contracts, in each case to the extent that the Company has provided
complete copies of such agreements (including any amendments thereto) to the
Administrator, in each case, to the extent consistent with Applicable Law.

4.   Contractholder Services.   The Administrator shall provide the Company with
the following additional contractholder services:

A-1


--------------------------------------------------------------------------------




(a)             Issuing timely reports, statements, and confirmations as
required by the Lincoln VA Contracts or the Company’s practices in effect
immediately prior to the Effective Date and communicated by the Company to the
Administrator in writing, or Applicable Law;

(b)            Issuing tax reporting forms and other information as required by
applicable regulatory rules, including 1099-R, W-4P, and 5498 for
Contractholders and beneficiaries as required and distributing the same to
Contractholders and beneficiaries and appropriate authorities;

(c)             Responding to any requests from plan administrators or trustees
for policy information affecting the plan or participants for qualified plans,
holding Lincoln VA Contracts, provided that nothing herein shall require the
Administrator to provide any service that, in the reasonable judgment of the
Administrator might deem it to be a plan administrator or plan fiduciary;

(d)            Responding to Contractholder requests for calculations applicable
to annuity payments under the Lincoln VA Contracts as may be necessary for tax
withholding calculations;

(e)             Processing and recording transfer requests (i.e., from one
subaccount to another), including calculating and transferring between the
General Account of the Company and the Lincoln Separate Account all amounts
required to be so transferred, in all cases in accordance with applicable
provisions of the Lincoln VA Contracts and within such time periods as are
specified by Applicable Law and in accordance with the applicable prospectus
terms;

(f)               Processing and recording loan requests in all cases in
accordance with applicable provisions of the Lincoln VA Contracts and in
accordance with Applicable Law and in accordance with the applicable prospectus
terms;

(g)            Calculating (on a daily basis) the accumulation unit value of
each subaccount of the Lincoln Separate Account that is a funding option for the
Lincoln VA Contracts, in accordance with the provisions of the Lincoln VA
Contracts, as well as with the prospectus and statement of additional
information disclosure on any day when such calculation is required by the 1940
Act and the rules and regulations thereunder;

(h)            Calculating (on a daily basis) the mortality and expense charges
and any administrative charges in accordance with the provisions of the Lincoln
VA Contracts, as well as with the applicable prospectus and statement of
additional information disclosure.

(i)                Transmitting orders pursuant to the Participation Agreements
for the purchase or redemption of shares in the Funds in which the assets of the
Lincoln Separate Account are invested to such Funds or their authorized

A-2


--------------------------------------------------------------------------------




agents and paying and receiving funds in connection with such purchases or
redemptions as required by any applicable agreement.

5.   Compliance Services.    The Administrator shall provide the Company with
the following additional compliance services:

(a)             Prepare or cause to be prepared (and provide financial data
required for), submit to the Company for review, approval and signature, and
transmit on behalf of the Company to the appropriate Governmental Entity, such
reports and filings as are required by the SEC with respect to the Lincoln VA
Contracts (including audited financial statements of the Separate Accounts,
forms N-SAR, 485(b) registration statement updates, separate account annual
reports and 24f-2 Notices), the NASD (including compilation of information, if
any, related to the Lincoln VA Contracts that would be reflected in any
quarterly FOCUS II/IIA reports, annual FOCUS schedule 1 or Customer Complaints
Rule 3070 Report), and the states with all of the foregoing to be accomplished
within such time periods as are necessary to comply with Applicable Law after
giving allowance, in the cases of information relevant to reports of filings of
the Company that are not specific to the Lincoln VA Contracts, for time periods
reasonably specified by the Company to permit integration of the subject
information related to the Lincoln VA Contracts;

(b)            Notwithstanding anything in this Agreement to the contrary, all
complaints and other grievances relating to the Lincoln VA Contracts and
services provided hereunder shall be handled by the Administrator in accordance
with Applicable Law and NASD requirements (including any response time
requirements applicable thereto);

(c)             Notwithstanding clause (a) above, in the event the Company
prepares any registration statement or other SEC related documents, review and
comment on such documents, and assist the Company in meeting SEC requirements
with respect to the Lincoln VA Contracts. In addition, the Administrator shall
distribute at its expense to Contractholders all documents required by
Applicable Law to be so distributed, including prospectuses, statements of
additional information, amendments or supplements thereto and annual and
semi-annual reports of the Lincoln Separate Account or of the Funds within such
time periods as are specified by Applicable Law. The Company agrees to make such
documents that it prepares available to the Administrator in camera ready form
on a timely basis;

(d)            Submit to the Company for review, approval and signature; and
transmit on behalf of the Company to the appropriate Governmental Entity all
regulatory approvals required with respect to advertising of the Lincoln VA
Contracts, including all filings and approvals required by Applicable Law and
NASD requirements (except to the extent that such services are

A-3


--------------------------------------------------------------------------------




performed by other entities pursuant to written agreements with the Company);

(e)             Other than with respect to the Retained Services and any other
actions taken by the Company, ensure SEC and NASD compliance for the Lincoln VA
Contracts and Lincoln Separate Account and related prospectuses, and
registration statements including the submission of any required information,
conducting annual compliance audits, quarterly complaint reporting, registering
and terminating representatives, monitoring continuing education requirements
and market timing by Contractholders;

(f)               Subject to the prior written consent of the Company, which
shall not be unreasonably withheld, and subject to clause (e) above, the
Administrator may cease updating prospectuses relating to the Lincoln VA
Contracts in accordance with the SEC no-action letter dated October 23, 1990
issued to Great-West Life & Annuity Insurance Company and any subsequent related
no-action letters, or may begin to update prospectuses that the Company has
previously stopped updating;

(g)            Other than with respect to the Retained Services and any other
actions taken by the Company, monitor, or cause to be monitored the federal
securities statutes and the rules, regulations, orders, and interpretations
thereunder and the securities statutes and rules, regulations, orders, and
interpretations thereunder of the various states in which Contractholders or
Lincoln VA Contracts are located to ensure compliance therewith and to ensure
that any actions or communications required thereby are properly made;

(h)            Process information relating to proxy voting, including receiving
record date information and proxy solicitation from underlying investment
vehicle(s), preparing proxy ballots, mailing solicitation and resolicitations,
if necessary, and maintaining all proxy registers and other required proxy
material with respect to the Lincoln VA Contracts;

(i)                Provide the Company with all information reasonably requested
and necessary for the Company to file applicable tax returns and to meet any
requirements arising out of the Sarbanes-Oxley Act of 2002, as amended with
respect to the Lincoln VA Contracts and the Lincoln Services;

(j)                Ensure compliance with the Office of Foreign Assets Control
(“OFAC”) of the US Department of the Treasury and money “laundering”
restrictions, including but not limited to those adopted under the Uniting and
Strengthening America By Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001 with respect to the Lincoln VA
Contracts;

A-4


--------------------------------------------------------------------------------




(k)             Monitor and comply, as applicable, with all applicable licensing
requirements relating to the Administrator and the Purchaser; assist the Company
in appointing Producers for the Lincoln VA Contracts as required by Applicable
Law and monitor the performance and licensing of all Producers with respect to
the Lincoln VA Contracts to the extent required by Applicable Law;

(l)                Terminate a Producer’s authority and agreements with such
Producers with respect to the Lincoln VA Contracts; and

(m)          Provide the Company annually (not later than sixty (60) days after
the end of each calendar year) copies of all self-evaluative reports produced by
the Administrator with respect to the Lincoln Services.

6.   General.   The Administrator agrees to comply with all applicable federal
securities laws the requirements of applicable self regulatory organizations,
including the NASD, and applicable state law as they apply to the Separate
Account portions of the Lincoln VA Contracts in connection with the performance
of the Administrator’s obligations under this Agreement. The Administrator
hereby agrees to provide all necessary information in its possession or which is
obtainable by the Administrator in the ordinary course of business to the
Company in order to meet all regulatory requirements as may be necessary for the
Company, ALFS, Inc. (“ALFS”), and Allstate Distributors, L.L.C. (“ADLLC”) to
fulfill their obligations under federal and state law as is deemed reasonably
necessary by the Company under applicable federal and state laws as they relate
to the Lincoln VA Contracts.

7.    Sales and Distribution Compliance.   The Administrator shall:

(a)             provide all services reasonably necessary or appropriate to
allow the Company, ALFS and ADLIC to comply with their obligations under the
underwriting agreements for the Lincoln VA Contracts and under the Distributor
Agreements to extent applicable to the Lincoln VA Contracts, and generally
cooperate with the Distributors in connection with the performance of their
duties under the Distributor Agreements to such extent. “Distributor” shall mean
a broker-dealer that is or has ever been authorized to participate in the
distribution of Lincoln VA Contracts. “Distributor Agreement” shall mean any
selling, marketing support or similar agreement between and among a Distributor
and the Company, ALFS and/or ADLIC relating to the marketing and/or sale of
Lincoln VA Contracts and/or ongoing contractowner support by such Distributor,
including without limitation such agreements that were terminated or expired
prior to the (date) but have surviving or continuing provisions to which the
Company, ALFS and/or ADLIC are a party, as set forth on Schedule A-7. The
Administrator shall provide such reports reasonably requested by ALFS or a
Distributor as may be necessary for such person to carry out its duties and
comply with its regulatory responsibilities to the extent required by the
underwriting agreements for the Lincoln VA Contracts or the applicable
Distributor Agreement, respectively;

A-5


--------------------------------------------------------------------------------




(b)            to the extent required under the applicable Distributor
Agreement, on behalf of such Distributor, prepare and send to Contractholders
confirmations of transactions under the Lincoln VA Contracts and periodic
statements, in compliance with and to the extent required by rule 10b-10 under
the Exchange Act; subject to Section 2.3, at its discretion, arrange for an
Affiliate appropriately registered with the SEC as a brokerdealer to provide any
of the foregoing services, to the extent that such service may only be provided
by a registered broker-dealer or a registered representative of such
broker-dealer; and

(c)             to the extent required under the applicable Distributor
Agreement, separately account for any commission payable with respect to the
Lincoln VA Contracts and shall pay such commissions to or on behalf of such
Distributor, in accordance with Applicable Law; SEC interpretations and the
applicable Distributor Agreement.

8.   Rule 38a 1 Compliance Program.   The Administrator shall apply its own
compliance program (the “Compliance Program”) with respect to the separate
accounts to the Lincoln Separate Account. The Compliance Program shall comply
with the requirements of Rule 38a 1 under the 1940 Act applicable to the Lincoln
Services. The Compliance Program shall include without limitation written
policies and procedures reasonably designed to detect and prevent violations of
the “federal securities laws” as defined in rule 38a 1(e)(1), a review at least
annually of the adequacy of the Compliance Program and the effectiveness of its
implementation, and appointment of a chief compliance officer whose
responsibilities include preparation of reports of the reviewed separate
accounts, including the Lincoln Separate Account providing the information with
respect to the Compliance Program including the Lincoln Services necessary for
the preparation of reports as provided in Rule 38a 1(a)(4)(iii) (“Rule 38a 1
Reports”) and (b) provides at least the same degree of compliance oversight as
provided under the Company’s existing compliance program for the Lincoln
Separate Accounts, as such compliance program is communicated to the
Administrator. The Administrator shall provide, or cause to be provided, reports
to the Company’s Chief Compliance Officer, a reasonable time before each
Rule 38a 1 Report is due, and shall promptly report to the Company’s Chief
Compliance Officer, any Material Compliance Matter (within the meaning of
Rule 38a 1 under the 1940 Act) discovered through the operation of the
Compliance Program or otherwise. The Administrator shall provide the Company
with reasonable access to its personnel, books and records, and such other
certifications and information as the Company may reasonably deem necessary to
enable its designated officers to evaluate the effectiveness of the Compliance
Program with respect to the Lincoln Separate Accounts.

 

A-6


--------------------------------------------------------------------------------


 

SCHEDULE 2.3

CONSENTS UNDER MATERIAL CONTRACTS

None.


--------------------------------------------------------------------------------


SCHEDULE A-7

DISTRIBUTOR AGREEMENTS


--------------------------------------------------------------------------------


 

Schedule A-7

Firm Name

Issuing Company Name

Underwriting Company Name

Effective Date

Termination Date

Marketing product name

1717 Capital Management Co.

Lincoln Benefit Life Company

ALFS, Inc.

04/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

1st Discount Brokerage, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/20/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

1st Global Capital Corp.

Lincoln Benefit Life Company

ALFS, Inc.

09/19/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

3 Mark Equities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/06/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

A & F Financial Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/04/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

A.G. Edwards & Sons, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/10/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Abacus Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/05/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Access Financial Group

Lincoln Benefit Life Company

ALFS, Inc.

02/22/02 12:00 AM

04/10/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

ACS Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

01/13/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Acument Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/30/00 12:00 AM

03/10/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

Advanced Equities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/26/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Advanced Planning Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/17/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Advantage Capital Corporation

Lincoln Benefit Life Company

ALFS, Inc.

05/20/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Advest, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/01/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Advisors Unlimited

Lincoln Benefit Life Company

ALFS, Inc.

07/08/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Advisory Group Equity Services

Lincoln Benefit Life Company

ALFS, Inc.

05/09/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

AFS Brokerage, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/07/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

AFS Equities Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/22/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

AIG Financial Advisors

Lincoln Benefit Life Company

ALFS, Inc.

03/17/94 12:00 AM

10/30/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

AIG Financial Advisors

Lincoln Benefit Life Company

ALFS, Inc.

10/31/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Allegheny Investments, LTD.

Lincoln Benefit Life Company

ALFS, Inc.

05/20/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Allen Douglas Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/14/00 12:00 AM

10/13/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Alliance Advisory & Securities

Lincoln Benefit Life Company

ALFS, Inc.

11/22/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Allstate Financial Services, LLC

Lincoln Benefit Life Company

ALFS, Inc.

08/02/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Amcore Investment Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/06/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

American Diversified Financial Group LLC

Lincoln Benefit Life Company

ALFS, Inc.

10/31/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

American Financial Associates,

Lincoln Benefit Life Company

ALFS, Inc.

06/30/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

American General Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/02/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

American Independent Securities Group, LLC

Lincoln Benefit Life Company

ALFS, Inc.

10/13/05 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

 

American Investment Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/17/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

American Investors Company (LSY)

Lincoln Benefit Life Company

ALFS, Inc.

09/26/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

American Pacific Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/15/00 12:00 AM

11/06/03 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

American Portfolios Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/18/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

American Securities Group

Lincoln Benefit Life Company

ALFS, Inc.

03/06/06 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

American Wealth Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/09/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, Premier Planner VA

 

Ameritas Investment Corp.

Lincoln Benefit Life Company

ALFS, Inc.

09/13/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

AmSouth Investment Services

Lincoln Benefit Life Company

ALFS, Inc.

04/14/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

ANB Financial Group, LLC

Lincoln Benefit Life Company

ALFS, Inc.

03/18/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Anderson & Strudwick, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/18/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Andrick Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

08/22/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Annuities Exchange / Financial Products Corporation

Lincoln Benefit Life Company

ALFS, Inc.

10/14/96 12:00 AM

06/06/02 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

AOS, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/22/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Aragon Financial Services, Inc

Lincoln Benefit Life Company

ALFS, Inc.

03/23/94 12:00 AM

04/21/02 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Archer Alexander Securities Co

Lincoln Benefit Life Company

ALFS, Inc.

03/03/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Archon Securities, LLC

Lincoln Benefit Life Company

ALFS, Inc.

08/31/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Aris Securities Company

Lincoln Benefit Life Company

ALFS, Inc.

11/23/99 12:00 AM

11/12/01 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, Premier Planner VA

 

ARM Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

07/25/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Arrowhead Investment Center

Lincoln Benefit Life Company

ALFS, Inc.

02/28/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Arthurs, Lestrange & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/06/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Ash Securities Wholesaling, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/26/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Askar Corp.

Lincoln Benefit Life Company

ALFS, Inc.

02/24/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Assist Investment Management C

Lincoln Benefit Life Company

ALFS, Inc.

05/29/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Associated Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/15/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Associated Investment Services

Lincoln Benefit Life Company

ALFS, Inc.

09/19/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Associated Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

02/02/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Atlantic Coast Securities Corp

Lincoln Benefit Life Company

ALFS, Inc.

09/07/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Aurum Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

11/06/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Avalon Investment & Securities

Lincoln Benefit Life Company

ALFS, Inc.

03/04/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

AXA Advisors, LLC

Lincoln Benefit Life Company

ALFS, Inc.

08/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA

 

B.B. Graham & Co. Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/05/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Baird Management Corporation

Lincoln Benefit Life Company

ALFS, Inc.

04/10/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Bancnorth Investment Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/15/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Bannon, Ohanesian & Lecours, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/14/94 12:00 AM

03/28/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Bannon, Ohanesian & Lecours, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

BCG Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/19/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA

 

Beaconsfield Financial Service

Lincoln Benefit Life Company

ALFS, Inc.

08/21/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Benefit Funding Services, LLC

Lincoln Benefit Life Company

ALFS, Inc.

11/11/04 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Berthel, Fisher & Co. Fin. Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/01/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

BI Investments, LLC

Lincoln Benefit Life Company

ALFS, Inc.

02/19/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

 

Birchtree Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/11/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Blue Vase Securities, LLC

Lincoln Benefit Life Company

ALFS, Inc.

09/15/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

BOSC, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/28/97 12:00 AM

04/16/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

BOSC, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/17/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

BPU Investment Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/21/06 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Brecek & Young Advisors, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/08/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Broad Street Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/09/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Broker Dealer Fin. Services Corp.

Lincoln Benefit Life Company

ALFS, Inc.

08/21/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Brookstone Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/08/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Brookstreet Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

06/30/98 12:00 AM

08/27/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Brookstreet Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

08/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

BSC Securities, L.C.

Lincoln Benefit Life Company

ALFS, Inc.

12/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Buell Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

04/25/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Butler Freeman Tally Financial Group LLC

Lincoln Benefit Life Company

ALFS, Inc.

05/02/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

 

Butler, Wick & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/17/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

C.J.M. Planning Corp.

Lincoln Benefit Life Company

ALFS, Inc.

05/13/97 12:00 AM

10/24/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cadaret, Grant & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/22/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cal Fed Investments

Lincoln Benefit Life Company

ALFS, Inc.

10/20/97 12:00 AM

01/01/03 12:00 AM

Investor’s Select VA

 

California Financial Network, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/21/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Calton & Associates, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/20/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cambridge Investment Research

Lincoln Benefit Life Company

ALFS, Inc.

03/27/96 12:00 AM

08/31/00 12:00 AM

Investor’s Select VA

 

Cambridge Investment Research

Lincoln Benefit Life Company

ALFS, Inc.

09/01/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cameron & Company, LLC

Lincoln Benefit Life Company

ALFS, Inc.

05/23/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cantella & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/05/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cantone Research Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/24/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cap Pro Brokerage Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/07/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital Analysts, Incorporated

Lincoln Benefit Life Company

ALFS, Inc.

10/27/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital Brokerage Corporation

Lincoln Benefit Life Company

ALFS, Inc.

11/06/00 12:00 AM

10/24/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/04/94 12:00 AM

03/29/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Capital Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital Growth Financial, LLC

Lincoln Benefit Life Company

ALFS, Inc.

11/18/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital Investment Group

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital Management Securities,

Lincoln Benefit Life Company

ALFS, Inc.

07/16/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital Securities Investment

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital Securities of America, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/07/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital Strategies, Ltd.

Lincoln Benefit Life Company

ALFS, Inc.

08/30/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capital West Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/27/95 12:00 AM

04/23/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, Premier Planner VA

 

Capital West Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/24/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capitol Advisory Corporation

Lincoln Benefit Life Company

ALFS, Inc.

06/03/96 12:00 AM

04/13/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Capitol Advisory Corporation

Lincoln Benefit Life Company

ALFS, Inc.

04/14/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capitol Securities Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/06/96 12:00 AM

09/04/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Capitol Securities Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/05/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Capstone Investments

Lincoln Benefit Life Company

ALFS, Inc.

08/26/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Captrust Financial Advisors, LLC

Lincoln Benefit Life Company

ALFS, Inc.

11/30/00 12:00 AM

06/15/02 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Capwest Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/07/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Cardinal Capital Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/02/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cardinal Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/02/95 12:00 AM

03/28/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Cardinal Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Carillon Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/06/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Carr-Friesenhahn & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/25/99 12:00 AM

04/22/03 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Carter, Terry & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/14/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cascade Investment Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/05/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Castlewood Securities LLC

Lincoln Benefit Life Company

ALFS, Inc.

04/25/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Catholic Financial Services Corporation

Lincoln Benefit Life Company

ALFS, Inc.

02/01/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CBIZ Financial Solutions, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/08/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Centaurus Financial Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/04/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Centennial Capital Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/08/97 12:00 AM

06/18/02 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Century Securities Associates, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/11/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CFD Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/04/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CFG Financial Associates, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/07/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Champion Capital Corporation

Lincoln Benefit Life Company

ALFS, Inc.

01/31/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Chapman Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/06/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Charter One Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/10/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Chevy Chase Financial Services

Lincoln Benefit Life Company

ALFS, Inc.

05/27/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Chittenden Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/24/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CIBC World Markets Corp.

Lincoln Benefit Life Company

ALFS, Inc.

07/12/94 12:00 AM

04/06/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

CIBC World Markets Corp.

Lincoln Benefit Life Company

ALFS, Inc.

04/07/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CIG Corp

Lincoln Benefit Life Company

ALFS, Inc.

08/18/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Clark Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/18/06 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Clary Investment & Insurance Planning Corp.

Lincoln Benefit Life Company

ALFS, Inc.

08/07/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Clearing Services of America, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/30/97 12:00 AM

10/08/03 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Coastal Equities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/01/06 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

 

Coburn & Meredith, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/21/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Comerica Securities

Lincoln Benefit Life Company

ALFS, Inc.

12/05/94 12:00 AM

06/18/02 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Comerica Securities

Lincoln Benefit Life Company

ALFS, Inc.

06/19/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Commerce Capital Markets, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/06/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Commonwealth Financial Network

Lincoln Benefit Life Company

ALFS, Inc.

08/11/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Community Financial Centers, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/28/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Compass Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

01/31/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Comprehensive Asset Mgmt. & Servicing, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/08/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Continental Broker-Dealer Corp

Lincoln Benefit Life Company

ALFS, Inc.

08/13/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Continental Capital Investment

Lincoln Benefit Life Company

ALFS, Inc.

04/24/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Coordinated Capital Securities

Lincoln Benefit Life Company

ALFS, Inc.

06/01/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Correll Co. Investment Services Corp.

Lincoln Benefit Life Company

ALFS, Inc.

06/16/97 12:00 AM

03/28/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Correll Co. Investment Services Corp.

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Costa Financial Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/19/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

CPA Financial Advisers, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/18/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CPS Financial & Insurance Serv

Lincoln Benefit Life Company

ALFS, Inc.

10/29/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Crowell, Weedon & Co.

Lincoln Benefit Life Company

ALFS, Inc.

04/03/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Crown Capital Securities, L.P.

Lincoln Benefit Life Company

ALFS, Inc.

09/20/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CSA Financial Associates, LLC

Lincoln Benefit Life Company

ALFS, Inc.

10/29/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CUE

Lincoln Benefit Life Company

ALFS, Inc.

04/19/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cullum & Burks Securities

Lincoln Benefit Life Company

ALFS, Inc.

12/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CUNA Brokerage Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/10/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

CUSO Financial Services, L.P.

Lincoln Benefit Life Company

ALFS, Inc.

05/10/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Cutter & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/11/95 12:00 AM

03/26/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Cutter & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

D.A. Davidson & Co.

Lincoln Benefit Life Company

ALFS, Inc.

08/15/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

D.B. Frank Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/09/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

D.H. Hill Securities LLP

Lincoln Benefit Life Company

ALFS, Inc.

03/10/97 12:00 AM

01/20/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Dalton Strategic Investment Se

Lincoln Benefit Life Company

ALFS, Inc.

01/27/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Davenport & Company LLC

Lincoln Benefit Life Company

ALFS, Inc.

07/18/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

 


--------------------------------------------------------------------------------




 

David A. Noyes & Co.

Lincoln Benefit Life Company

ALFS, Inc.

03/28/00 12:00 AM

04/16/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

DaVinci Capital Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/13/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Delta Equity Services Corp.

Lincoln Benefit Life Company

ALFS, Inc.

04/17/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Dempsey Financial Network, Inc

Lincoln Benefit Life Company

ALFS, Inc.

08/22/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Despain Financial Corporation

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Detwiler, Mitchell, Fenton & Graves, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/30/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Deutsche Bank Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/01/02 12:00 AM

01/12/01 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

Diamond Hill Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/07/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Dolphin Securities, inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/18/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Domestic Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/19/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Dominion Investor Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/14/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Dorsey & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/06/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Dreher & Associates, Inc.
(see Waterstone Fin. Gp.)

Lincoln Benefit Life Company

ALFS, Inc.

03/28/00 12:00 AM

02/12/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

Duncan Williams, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/04/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Dunwoody Brokerage Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/03/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

E-W Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

E. S. Marks & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/07/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Eagle One Investments, LLC

Lincoln Benefit Life Company

ALFS, Inc.

03/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Easton Investment Services, LLC

Lincoln Benefit Life Company

ALFS, Inc.

08/19/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

EDI Financial, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/12/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Edward Jones

Lincoln Benefit Life Company

ALFS, Inc.

07/16/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Elite Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/05/04 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Emerging Growth Equities, Ltd.

Lincoln Benefit Life Company

ALFS, Inc.

07/02/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Emerson Bennett & Associates

Lincoln Benefit Life Company

ALFS, Inc.

02/05/01 12:00 AM

12/31/01 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Empire Financial Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/07/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Empire Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

04/24/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Eneric Financial Services

Lincoln Benefit Life Company

ALFS, Inc.

09/06/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

ePlanning Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/25/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Equable Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

05/01/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Equitas America, LLC

Lincoln Benefit Life Company

ALFS, Inc.

06/18/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Equity Investment Services

Lincoln Benefit Life Company

ALFS, Inc.

03/17/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Equity Leadership Securities Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/05/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Equity Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/07/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Essex Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/30/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Essex National Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

06/28/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Essex Securities LLC

Lincoln Benefit Life Company

ALFS, Inc.

03/19/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Fairbridge Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

08/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Fairport Capital Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 


--------------------------------------------------------------------------------


Firm Name

Issuing Company Name

Underwriting Company Name

Effective Date

Termination Date

Marketing product name

Farmers Financial Solutions, LLC

Lincoln Benefit Life Company

ALFS, Inc.

08/17/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Federal Street Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/23/03 12:00 AM

03/18/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Feltl & Company

Lincoln Benefit Life Company

ALFS, Inc.

06/10/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Ferris, Baker Watts, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/29/97 12:00 AM

08/21/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

Ferris, Baker Watts, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/22/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

FFP Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/01/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Fiducial Investment Advisors, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/14/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

FIMI Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/12/96 12:00 AM

08/25/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Financial Links, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/09/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Financial Network Investment Corp.

Lincoln Benefit Life Company

ALFS, Inc.

04/10/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Financial Security Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/17/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Financial Telesis, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Financial West Group

Lincoln Benefit Life Company

ALFS, Inc.

03/22/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Fintegra, LLC

Lincoln Benefit Life Company

ALFS, Inc.

11/29/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

First Allied Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

04/24/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

First Citizens Financial Plus, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/11/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

First Colonial Securities

Lincoln Benefit Life Company

ALFS, Inc.

01/25/96 12:00 AM

09/24/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

First Financial Equity Corp

Lincoln Benefit Life Company

ALFS, Inc.

01/30/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

First Heartland Capital, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/31/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

First Independent Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/05/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

First Lincoln Investments, Inc

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

First Midamerica Investment Corp.

Lincoln Benefit Life Company

ALFS, Inc.

06/06/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

First Midwest Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/17/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

First Montauk Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

04/14/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

First Securities USA, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/09/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

First Security Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

First Southeastern Securities Group Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/03/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

First Tennessee Brokerage, Inc

Lincoln Benefit Life Company

ALFS, Inc.

12/20/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

First Wall Street Corp.

Lincoln Benefit Life Company

ALFS, Inc.

10/19/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

FirstMerit Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/24/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Fiserv Investor Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/23/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Florida Atlantic Securities C

Lincoln Benefit Life Company

ALFS, Inc.

05/10/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Florida Discount Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/24/01 12:00 AM

08/25/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Florida Investment Advisers

Lincoln Benefit Life Company

ALFS, Inc.

11/15/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

FMN Capital Corporation

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Focused Investments, L.L.C.

Lincoln Benefit Life Company

ALFS, Inc.

11/20/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Foothill Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/29/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Forsyth Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/12/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Fortress Financial Securities

Lincoln Benefit Life Company

ALFS, Inc.

04/02/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Fortune Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/01/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Fortune Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/05/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Fox & Company Investments Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/10/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Fox & Henry, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/04/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Freedom Financial, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/11/99 12:00 AM

09/24/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

FRS Securities, LLC

Lincoln Benefit Life Company

ALFS, Inc.

11/16/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

FSC Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

04/25/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

FSIC

Lincoln Benefit Life Company

ALFS, Inc.

06/12/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

FutureShare Financial Division of Mellon Securities LLC

Lincoln Benefit Life Company

ALFS, Inc.

02/12/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

G-W Brokerage Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/25/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

G.A. Repple & Company

Lincoln Benefit Life Company

ALFS, Inc.

11/21/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

G.F. Investment Services, LLC

Lincoln Benefit Life Company

ALFS, Inc.

11/10/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Gainey Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/28/98 12:00 AM

09/23/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Gardner Financial Services, In

Lincoln Benefit Life Company

ALFS, Inc.

05/03/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

GEI Brokerage, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/04/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Geneos Wealth Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/28/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

General Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

02/04/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Genworth Financial Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

07/25/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Gill & Associates, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/02/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Girard Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/14/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

 

Gold Coast Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/23/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Gorian Investment Group

Lincoln Benefit Life Company

ALFS, Inc.

03/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Grant Bettingen, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/05/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

GRB Financial LLC

Lincoln Benefit Life Company

ALFS, Inc.

08/23/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Great American Advisors, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/20/00 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Great Eastern Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/16/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Great Southern Investments

Lincoln Benefit Life Company

ALFS, Inc.

03/09/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Greenwich Global, LLC

Lincoln Benefit Life Company

ALFS, Inc.

07/30/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

GunnAllen Financial, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/07/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

GWN Securities Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/06/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

GWR Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/13/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

H & R Block Financial Advisors

Lincoln Benefit Life Company

ALFS, Inc.

10/09/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

H. Beck, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/09/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

H.D. Vest Investment Securities

Lincoln Benefit Life Company

ALFS, Inc.

03/14/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Haas Financial Products, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/13/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Hackett Associates, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/06/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Hagerty Stewart & Associates, LLC

Lincoln Benefit Life Company

ALFS, Inc.

09/02/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Hamilton Fairchild Securities

Lincoln Benefit Life Company

ALFS, Inc.

04/25/94 12:00 AM

03/08/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Hancock Securities Group, LLC

Lincoln Benefit Life Company

ALFS, Inc.

01/14/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Harbour Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/18/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Hardman Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/06/02 12:00 AM

08/25/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Harger & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/08/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Harris Investor Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/08/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

HarrisDirect LLC

Lincoln Benefit Life Company

ALFS, Inc.

10/28/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Harvest Capital LLC

Lincoln Benefit Life Company

ALFS, Inc.

05/05/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

HBW Securities LLC

Lincoln Benefit Life Company

ALFS, Inc.

12/19/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Heartland Investment Associate

Lincoln Benefit Life Company

ALFS, Inc.

03/21/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Hefren-Tillotson, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Heritage West Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/24/00 12:00 AM

11/11/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Hibernia Investments, L.L.C.

Lincoln Benefit Life Company

ALFS, Inc.

10/10/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

High Mark Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/28/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Hochman & Baker Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/10/01 12:00 AM

07/01/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Hornor, Townsend & Kent, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/01/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Horwitz & Associates, inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Hudson Heritage Capital Manage

Lincoln Benefit Life Company

ALFS, Inc.

06/18/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Huntingdon Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

12/10/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Huntleigh Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

05/19/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

IBC Investments

Lincoln Benefit Life Company

ALFS, Inc.

07/12/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

IFG Network Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/17/94 12:00 AM

12/31/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

IFMG Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/25/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Illington Capital, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/10/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

ING Financial Advisers, LLC

Lincoln Benefit Life Company

ALFS, Inc.

07/08/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

ING Financial Partners, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/26/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Intercarolina Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/23/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Interlink Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

04/10/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

InterSecurities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/25/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Intervest International Equities

Lincoln Benefit Life Company

ALFS, Inc.

09/13/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Invest Financial Corporation

Lincoln Benefit Life Company

ALFS, Inc.

12/21/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

InvestaCorp, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/02/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Investment Advisors & Consultants, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/05/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Investment Architects, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/24/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Investment Centers of America

Lincoln Benefit Life Company

ALFS, Inc.

01/24/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Investment Designers Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/20/94 12:00 AM

04/14/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Investment Management Corp.

Lincoln Benefit Life Company

ALFS, Inc.

02/21/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Investor’s Select VA, LBL Advantage
VA, Premier Planner VA

 

Investment Planners, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/20/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Investment Professionals, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/09/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Investment Security Corp.

Lincoln Benefit Life Company

ALFS, Inc.

11/01/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Investors Capital Corporation

Lincoln Benefit Life Company

ALFS, Inc.

09/19/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Investors Security Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/03/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Iron Street Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Island Trader Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/21/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

J.J.B. Hilliard, W.L. Lyons, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

J.W. Cole Financial, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/03/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Janney Montgomery Scott, LLC

Lincoln Benefit Life Company

ALFS, Inc.

02/01/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Jefferson Pilot Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

07/12/94 12:00 AM

08/06/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

 

Jefferson Pilot Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

08/07/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

JKR & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/24/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Jonathan Roberts Financial Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/24/94 12:00 AM

08/25/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Kalos Capital, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/14/06 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

 

Kashner Davidson Securities Co

Lincoln Benefit Life Company

ALFS, Inc.

09/25/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

KCD Financial, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/27/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

KMS Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/23/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

KNBT Securities

Lincoln Benefit Life Company

ALFS, Inc.

08/26/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Kovack Securities Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/05/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

L&M Financial Services

Lincoln Benefit Life Company

ALFS, Inc.

07/19/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

L&M Securities Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/20/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

L.M. Kohn & Company

Lincoln Benefit Life Company

ALFS, Inc.

03/15/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

L.O. Thomas & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/05/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Larimer Capital Corporation

Lincoln Benefit Life Company

ALFS, Inc.

08/26/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

LaSalle St. Securities, L.L.C.

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Lawson Financial Corporation

Lincoln Benefit Life Company

ALFS, Inc.

03/08/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Legacy Financial Services, Inc

Lincoln Benefit Life Company

ALFS, Inc.

05/30/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Legend Equities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

08/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Legend Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/08/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Legg Mason Wood Walker, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/26/98 12:00 AM

11/21/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, Premier Planner VA

 

Legg Mason Wood Walker, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/21/00 12:00 AM

02/13/06 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Leigh Baldwin & Co., LLC

Lincoln Benefit Life Company

ALFS, Inc.

03/23/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Liberty Partners Financial Services, LLC

Lincoln Benefit Life Company

ALFS, Inc.

02/14/06 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

 

LifeMark Securities, Corp.

Lincoln Benefit Life Company

ALFS, Inc.

04/19/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Lighthouse Capital Corp.

Lincoln Benefit Life Company

ALFS, Inc.

08/21/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Lincoln Financial Advisors Corp.

Lincoln Benefit Life Company

ALFS, Inc.

03/28/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Lincoln Investment Planning, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/01/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Linsco/Private Ledger Corp.

Lincoln Benefit Life Company

ALFS, Inc.

03/18/94 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Liss Financial Services

Lincoln Benefit Life Company

ALFS, Inc.

08/02/00 12:00 AM

03/18/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Livada Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/08/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Lloyd, Scott & Valenti, LTD.

Lincoln Benefit Life Company

ALFS, Inc.

06/04/01 12:00 AM

09/24/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Lockwood Financial Services

Lincoln Benefit Life Company

ALFS, Inc.

04/05/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Locust Street Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/18/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Lombard Securities Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

London Pacific Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

11/15/00 12:00 AM

05/31/00 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Luken Investment Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

M Holdings Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

M.L. Stern & Co., LLC

Lincoln Benefit Life Company

ALFS, Inc.

04/06/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Macken Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/27/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

MAG Financial, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/12/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Magellan Securities Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/13/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Main Street Management Company

Lincoln Benefit Life Company

ALFS, Inc.

03/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Managed Financial Broker Services, L.L.C.

Lincoln Benefit Life Company

ALFS, Inc.

12/01/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Maplewood Investment Advisors, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/10/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Marion Bass Securities Corpora

Lincoln Benefit Life Company

ALFS, Inc.

03/07/94 12:00 AM

03/08/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Mark Ross & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/19/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Investor’s Select VA, LBL Advantage
VA, Premier Planner VA

 

Marquis Financial Serivces of

Lincoln Benefit Life Company

ALFS, Inc.

04/26/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

McDonald Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/01/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Medallion Equities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/15/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Medallion Investment Services,

Lincoln Benefit Life Company

ALFS, Inc.

03/01/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Merrimac Corporate Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/21/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

 

Mesirow Financial, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/10/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Metropolitan Investment Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/28/00 12:00 AM

06/16/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Metropolitan Life Insurance Company

Lincoln Benefit Life Company

ALFS, Inc.

05/21/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Meyers Associates, LP

Lincoln Benefit Life Company

ALFS, Inc.

02/12/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

Michigan Securities Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/21/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 

 


--------------------------------------------------------------------------------


Firm Name

Issuing Company Name

Underwriting Company Name

Effective Date

Termination Date

Marketing product name

Mid Atlantic Capital Corp.

Lincoln Benefit Life Company

ALFS, Inc.

01/17/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Mid-Atlantic  Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/30/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

MidAmerica Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/03/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

MidSouth Capital Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/12/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Midwestern Securities Trading Co., LLC

Lincoln Benefit Life Company

ALFS, Inc.

05/15/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

MML Investors Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/10/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Moloney Securities Co., Inc

Lincoln Benefit Life Company

ALFS, Inc.

08/27/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Money Concepts Capital Corp.

Lincoln Benefit Life Company

ALFS, Inc.

02/06/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Monroe Financial Corporation

Lincoln Benefit Life Company

ALFS, Inc.

03/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

MONY Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

06/18/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Moors & Cabot, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/02/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Morgan Keegan & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/13/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Morgan Stanley DW, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/01/04 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

MTL Equity Products, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Multi-Financial Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

04/07/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Murjen Financial, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/16/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Mutual Securities Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/11/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Mutual Service Corporation

Lincoln Benefit Life Company

ALFS, Inc.

09/26/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Mutual Trust Company of America Securities

Lincoln Benefit Life Company

ALFS, Inc.

03/25/94 12:00 AM

03/29/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

Mutual Trust Company of America Securities

Lincoln Benefit Life Company

ALFS, Inc.

03/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

MWA Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/13/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Nathan & Lewis Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/17/96 12:00 AM

08/01/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

National Clearing Corp.

Lincoln Benefit Life Company

ALFS, Inc.

03/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

National Planning Corporation

Lincoln Benefit Life Company

ALFS, Inc.

03/31/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

National Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

08/18/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Nations Financial Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/19/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Nationwide Planning Associates Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/30/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

NBC Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/10/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

NCF Financial Sevices

Lincoln Benefit Life Company

ALFS, Inc.

10/08/02 12:00 AM

01/01/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Neidiger Tucker Bruner Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Nestlerode & Co. Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/12/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Network 1 Financial Securities

Lincoln Benefit Life Company

ALFS, Inc.

12/08/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Nevwest Securities, Corp.

Lincoln Benefit Life Company

ALFS, Inc.

02/12/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

New England Securities

Lincoln Benefit Life Company

ALFS, Inc.

06/18/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Newbridge Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

03/06/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Next Financial Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

NFP Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/13/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

North Ridge Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

07/21/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Northeast Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/31/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Northland Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/07/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Northwestern Mutual Investment

Lincoln Benefit Life Company

ALFS, Inc.

02/21/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

NPB Financial Group, LLC

Lincoln Benefit Life Company

ALFS, Inc.

05/01/06 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

NSA Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

10/01/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Nutmeg Securities, Ltd.

Lincoln Benefit Life Company

ALFS, Inc.

11/23/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Oak Brook Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

06/20/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Oakbrook Financial Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/17/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Oberlin Financial Corp.

Lincoln Benefit Life Company

ALFS, Inc.

11/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

OFG Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/14/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Ogilvie Security Advisors Corp

Lincoln Benefit Life Company

ALFS, Inc.

06/14/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Okoboji Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/18/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Olde Economie Financial Consultants LTD

Lincoln Benefit Life Company

ALFS, Inc.

11/21/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Omnivest, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/24/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

ONB Investment Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/06/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Oppenheimer & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Oxford Financial Group

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

P.J. Robb Variable Corporation

Lincoln Benefit Life Company

ALFS, Inc.

06/21/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Pacific American Securities, LLC

Lincoln Benefit Life Company

ALFS, Inc.

05/09/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Pacific West Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/25/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Packerland Brokerage Services,

Lincoln Benefit Life Company

ALFS, Inc.

10/31/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Pacvest Associates, Inc

Lincoln Benefit Life Company

ALFS, Inc.

11/06/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Pan-American Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/21/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Papalia Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/16/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Parker/Hunter Incorporated

Lincoln Benefit Life Company

ALFS, Inc.

10/02/00 12:00 AM

06/24/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Partnervest Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/03/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Passport Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/15/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Penates Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/29/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Pension Planners Securities, I

Lincoln Benefit Life Company

ALFS, Inc.

07/15/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

PFIC Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

08/18/05 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Planmember Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

PMG Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

10/27/00 12:00 AM

02/21/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

PMK Securities & Research, Inc

Lincoln Benefit Life Company

ALFS, Inc.

05/24/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

PNC Brokerage Corporation

Lincoln Benefit Life Company

ALFS, Inc.

08/07/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Pointe Capital, LLC

Lincoln Benefit Life Company

ALFS, Inc.

11/30/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Polite & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/10/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Port Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/23/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Prestwick Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/19/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Prim Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/17/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Prime Capital Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/16/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Prime Solutions Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

09/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Primevest Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/29/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Princeton Equity Securities, I

Lincoln Benefit Life Company

ALFS, Inc.

03/07/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Princor Financial Services Corp.

Lincoln Benefit Life Company

ALFS, Inc.

12/15/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Private Consulting Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/12/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Pro-Integrity Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/17/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

ProEquities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/02/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Professional Asset Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/30/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

ProMark Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/21/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Protected Investors of America

Lincoln Benefit Life Company

ALFS, Inc.

01/08/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Prudential Securities Incorpor

Lincoln Benefit Life Company

ALFS, Inc.

01/01/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

PSA Equities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/29/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Purshe Kaplan Sterling Investm

Lincoln Benefit Life Company

ALFS, Inc.

12/03/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Quest Capital Strategies, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/06/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Quest Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/06/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Questar Capital Corporation

Lincoln Benefit Life Company

ALFS, Inc.

10/13/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

R. M. Stark & Co., Inc

Lincoln Benefit Life Company

ALFS, Inc.

07/12/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Raymond James & Associates

Lincoln Benefit Life Company

ALFS, Inc.

03/18/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Raymond James Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/22/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

RBC Dain Rauscher Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/14/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Red Capital Markets, Inc

Lincoln Benefit Life Company

ALFS, Inc.

02/23/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Redwood Securities Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/20/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Regal Discount Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/06/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Regis Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

04/15/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Resource Horizons Group, L.L.C.

Lincoln Benefit Life Company

ALFS, Inc.

03/22/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Retirement Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

02/06/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

Richard B. Vance & Company

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

02/24/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Riedl First Securities Co. of Kansas

Lincoln Benefit Life Company

ALFS, Inc.

08/29/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

RMIN Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/23/01 12:00 AM

06/13/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

RMIN Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/14/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

RMJB, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/01/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Robert B. Ausdal & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/25/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Robert Van Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

02/01/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Robert W. Baird & Co. Incorporated

Lincoln Benefit Life Company

ALFS, Inc.

02/03/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Rosenthal Collins Securities,

Lincoln Benefit Life Company

ALFS, Inc.

03/20/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Round Hill Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/13/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Royal Alliance Associates, Inc

Lincoln Benefit Life Company

ALFS, Inc.

02/12/01 12:00 AM

04/15/02 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

Royal Alliance Associates, Inc

Lincoln Benefit Life Company

ALFS, Inc.

04/16/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Rushmore Securities Corp.

Lincoln Benefit Life Company

ALFS, Inc.

10/04/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Russian River Financial Services

Lincoln Benefit Life Company

ALFS, Inc.

03/01/99 12:00 AM

08/09/02 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Ryan Beck & Co.

Lincoln Benefit Life Company

ALFS, Inc.

05/24/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SAL Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/16/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SAL Insurance Agency

Lincoln Benefit Life Company

ALFS, Inc.

12/19/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Sammons Securities Company, LLC

Lincoln Benefit Life Company

ALFS, Inc.

02/04/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Sanders Morris Harris Inc

Lincoln Benefit Life Company

ALFS, Inc.

05/07/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Saxony Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/11/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Scott & Stringfellow, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/18/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Scottsdale Capital Advisors

Lincoln Benefit Life Company

ALFS, Inc.

08/12/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Secure Planning, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/30/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Securian Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/28/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Securities & Investment Planning Co.

Lincoln Benefit Life Company

ALFS, Inc.

07/30/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Securities America, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/30/94 12:00 AM

08/29/00 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

Securities America, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Securities Equity Group

Lincoln Benefit Life Company

ALFS, Inc.

01/26/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Securities Service Network, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/11/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 


--------------------------------------------------------------------------------


 

Firm Name

Issuing Company Name

Underwriting Company Name

Effective Date

Termination Date

Marketing product name

Sentra Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

03/17/94 12:00 AM

10/30/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Shareholders Service Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/19/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SIG Securities, L.L.C.

Lincoln Benefit Life Company

ALFS, Inc.

10/07/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Investor’s Select VA, LBL Advantage
VA, Premier Planner VA

Sigma Financial Corporation

Lincoln Benefit Life Company

ALFS, Inc.

05/18/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Signal Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/12/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Signator Investors, Inc

Lincoln Benefit Life Company

ALFS, Inc.

10/30/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SII Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/12/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SinoPac Financial Services (USA) Ltd.

Lincoln Benefit Life Company

ALFS, Inc.

03/24/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Smith, Moore & Co.

Lincoln Benefit Life Company

ALFS, Inc.

09/04/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Somerset Financial Group, Inc

Lincoln Benefit Life Company

ALFS, Inc.

02/27/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Sorrento Pacific Financial, LLC

Lincoln Benefit Life Company

ALFS, Inc.

01/23/06 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Source Capital Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/02/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Southeast Investments NA, Inc

Lincoln Benefit Life Company

ALFS, Inc.

09/17/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Southern Financial Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/09/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SouthTrust Securities

Lincoln Benefit Life Company

ALFS, Inc.

03/16/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Southwest Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/07/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Spectrum Capital, Inc

Lincoln Benefit Life Company

ALFS, Inc.

12/15/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Spelman & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/17/94 12:00 AM

03/26/00 12:00 AM

Investor’s Select VA

Spelman & Co., Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/27/00 12:00 AM

10/30/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SSI Securities Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Stanford Group Company

Lincoln Benefit Life Company

ALFS, Inc.

07/26/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Stannard Financial Services, LLC

Lincoln Benefit Life Company

ALFS, Inc.

05/06/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Stanton Investments Services,

Lincoln Benefit Life Company

ALFS, Inc.

04/06/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Sterling Enterprises Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/23/00 12:00 AM

02/24/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Sterne, Agee & Leach, Inc

Lincoln Benefit Life Company

ALFS, Inc.

04/04/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Stifel, Nicolaus & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/21/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

StillPoint Wealth Management, LLC

Lincoln Benefit Life Company

ALFS, Inc.

09/24/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Strand, Atkinson, Williams & Y

Lincoln Benefit Life Company

ALFS, Inc.

11/05/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Stuart Securities, Corp.

Lincoln Benefit Life Company

ALFS, Inc.

08/01/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Summit Brokerage Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/06/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Summit Equities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/04/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SunAmerica Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/27/94 12:00 AM

10/30/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Sunset Financial Services, Inc

Lincoln Benefit Life Company

ALFS, Inc.

03/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SunTrust Investment Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/19/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Superior Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/20/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Sutro & Co., Incorporated

Lincoln Benefit Life Company

ALFS, Inc.

04/10/00 12:00 AM

03/11/02 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SWS Financial Services

Lincoln Benefit Life Company

ALFS, Inc.

10/18/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

SYM Capital Securities, LLC

Lincoln Benefit Life Company

ALFS, Inc.

01/14/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, Premier Planner VA

Symetra Investments Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/26/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Synergy Investment Group, LLC

Lincoln Benefit Life Company

ALFS, Inc.

02/25/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

T.S. Phillips Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/03/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

TAG Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

03/01/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Take Charge Financial

Lincoln Benefit Life Company

ALFS, Inc.

02/25/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

TBN Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/18/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

TD Waterhouse Investor Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/06/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Teckmeyer Financial Services, LLC

Lincoln Benefit Life Company

ALFS, Inc.

04/24/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

TFS Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/16/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The Advisors Group, Inc

Lincoln Benefit Life Company

ALFS, Inc.

01/05/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The First American Investment

Lincoln Benefit Life Company

ALFS, Inc.

04/29/97 12:00 AM

03/08/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The Huntington Investment Comp

Lincoln Benefit Life Company

ALFS, Inc.

03/09/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The Leaders Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/31/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The Noble House Financial Grou

Lincoln Benefit Life Company

ALFS, Inc.

10/29/99 12:00 AM

09/23/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The O.N. Equity Sales Co.

Lincoln Benefit Life Company

ALFS, Inc.

12/18/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The Oak Ridge Financial Services Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/24/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The Seidler Companies Inc

Lincoln Benefit Life Company

ALFS, Inc.

07/06/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The Shemano Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/17/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The Strategic Financial Alliance, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/03/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

The Williams Financial Group

Lincoln Benefit Life Company

ALFS, Inc.

10/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Thrivent Investment Management, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/05/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Torrey Pines Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

10/10/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Tower Square Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

06/13/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Trading Services Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/21/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Transamerica Financial Advisors, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/30/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Investor’s Select VA, LBL Advantage
VA, Premier Planner VA

Triad Advisors, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/23/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 


--------------------------------------------------------------------------------


Firm Name

Issuing Company Name

Underwriting Company Name

Effective Date

Termination Date

Marketing product name

TriQuest Financial

Lincoln Benefit Life Company

ALFS, Inc.

08/03/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Triune Capital Advisors, LLC

Lincoln Benefit Life Company

ALFS, Inc.

04/05/05 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Trusted Securities Advisors Corp.

Lincoln Benefit Life Company

ALFS, Inc.

09/24/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Trustmont Financial Group, Inc

Lincoln Benefit Life Company

ALFS, Inc.

04/01/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

U. S. Bancorp Investments, Inc

Lincoln Benefit Life Company

ALFS, Inc.

01/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

U.S. Brokerage, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/28/02 12:00 AM

07/15/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

U.S. Wealth Advisors, LLC

Lincoln Benefit Life Company

ALFS, Inc.

02/01/06 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

UBS Financial Services Inc.

Lincoln Benefit Life Company

ALFS, Inc.

10/11/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

UFS Securities, L.L.C.

Lincoln Benefit Life Company

ALFS, Inc.

07/11/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

United Heritage Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

08/21/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

United Planners Financial Services of
America, LP

Lincoln Benefit Life Company

ALFS, Inc.

05/22/95 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

United Securities Alliance, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/18/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Univest Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

USA Advanced Planners Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/17/06 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

USA Financial Securities Corp

Lincoln Benefit Life Company

ALFS, Inc.

08/04/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

USAllianz Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/12/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

USI Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

04/12/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Uvest Financial Services Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/27/98 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

V Finance

Lincoln Benefit Life Company

ALFS, Inc.

05/12/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Valic Financial Advisors, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/09/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Valley Forge Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/08/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Valley National Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/27/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

ValMark Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/04/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Vantage Investments

Lincoln Benefit Life Company

ALFS, Inc.

06/20/00 12:00 AM

05/30/03 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Variable Investment Advisors, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/13/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Veravest Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/22/00 12:00 AM

04/05/02 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Veritrust Financial, LLC

Lincoln Benefit Life Company

ALFS, Inc.

01/25/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Virchow Krause Capital, LLC

Lincoln Benefit Life Company

ALFS, Inc.

05/09/06 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Vista Financial Services Corp.

Lincoln Benefit Life Company

ALFS, Inc.

10/08/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, Premier Planner VA

Visun Securities Corporation,

Lincoln Benefit Life Company

ALFS, Inc.

03/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

VSR Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

02/16/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

W. C. Smith & Company, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

11/06/96 12:00 AM

09/09/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

W. H. Colson Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/15/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Wachovia Securities Financial Network, LLC

Lincoln Benefit Life Company

ALFS, Inc.

08/12/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Wachovia Securities, LLC

Lincoln Benefit Life Company

ALFS, Inc.

07/29/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Wall Street Financial Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/10/97 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Walnut Street Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

01/25/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Ward’s Financial Services, Ltd.

Lincoln Benefit Life Company

ALFS, Inc.

09/14/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Warner Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

06/25/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Waterstone Financial Group, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/28/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Waveland Capital Partners LLC

Lincoln Benefit Life Company

ALFS, Inc.

07/25/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Waypoint Brokerage Services

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

03/01/03 12:00 AM

Consultant I VA, Consultant II VA, Investor’s Select VA, LBL Advantage VA,
Premier Planner VA

Waypoint Brokerage Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/29/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

WBB Securities, LLC

Lincoln Benefit Life Company

ALFS, Inc.

05/01/02 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Wedbush Morgan Securities, Inc

Lincoln Benefit Life Company

ALFS, Inc.

02/01/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Wellington Investment Services, Corp.

Lincoln Benefit Life Company

ALFS, Inc.

04/13/94 12:00 AM

05/31/00 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Wells Fargo Brokerage Services, LLC

Lincoln Benefit Life Company

ALFS, Inc.

09/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Westcott Securities LLC

Lincoln Benefit Life Company

ALFS, Inc.

07/12/99 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Western International Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/22/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Westminster Financial Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/30/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select, LBL
Advantage VA, Premier Planner VA

WFP Securities

Lincoln Benefit Life Company

ALFS, Inc.

09/17/01 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Wharton Equity Corp.

Lincoln Benefit Life Company

ALFS, Inc.

11/06/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

White Pacific Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/08/05 12:00 AM

 

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Whitehall-Parker Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Wilbanks Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

09/25/96 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

William C. Burnside & Co., Inc

Lincoln Benefit Life Company

ALFS, Inc.

09/30/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

William R. Hough & Company

Lincoln Benefit Life Company

ALFS, Inc.

02/11/99 12:00 AM

02/28/04 12:00 AM

Consultant Solutions Classic, Consultant Solutions Elite, Consultant Solutions
Plus, Consultant Solutions Select

Windward Securities Corporation

Lincoln Benefit Life Company

ALFS, Inc.

03/19/04 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Winebrenner Capital Partners

Lincoln Benefit Life Company

ALFS, Inc.

07/03/03 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Woodbury Financial Services, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

05/17/94 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

World Choice Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

03/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

World Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/02/01 12:00 AM

03/10/04 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

WRP Investments, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/03/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

WS Griffith Securities, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

12/28/00 12:00 AM

04/21/05 12:00 AM

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

XCU Capital Corporation, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

04/10/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

Zions Direct, Inc.

Lincoln Benefit Life Company

ALFS, Inc.

07/27/00 12:00 AM

 

Consultant I VA, Consultant II VA, Consultant Solutions Classic, Consultant
Solutions Elite, Consultant Solutions Plus, Consultant Solutions Select,
Investor’s Select VA, LBL Advantage VA, Premier Planner VA

 


--------------------------------------------------------------------------------